Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 1 of 104




                  EXHIBIT 1
              Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 2 of 104

   CENTER FOR DRUG EVALUATION AND RESEARCH

                                Approval Package for:

                              APPLICATION NUMBER:
                                    209963Orig1s000

Trade Name:            GOPRELTO nasal solution, 4%

Generic or Proper      cocaine hydrochloride
Name:
Sponsor:               Genus Lifesciences, Inc.

Approval Date:         December 14, 2017

Indication:            GOPRELTO (cocaine hydrochloride nasal solution, 4%),
                       for the induction of local anesthesia of the mucous
                       membranes when performing diagnostic procedures and
                       surgeries on or through the nasal cavities in adults.
       Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 3 of 104

  CENTER FOR DRUG EVALUATION AND RESEARCH

                        209963Orig1s000

                                CONTENTS

 Reviews / Information Included in this NDA Review.

Approval Letter                                                         X
Other Action Letters
Labeling                                                                X
REMS
Summary Review                                                          X
Officer/Employee List                                                   X
Office Director Memo
Cross Discipline Team Leader Review
Clinical Review(s)                                                      X
Product Quality Review(s)                                               X
Non-Clinical Review(s)                                                  X
Statistical Review(s)                                                   X
Clinical Microbiology / Virology Review(s)
Clinical Pharmacology Review(s)                                         X
Other Reviews                                                           X
Risk Assessment and Risk Mitigation Review(s)
Proprietary Name Review(s)                                              X
Administrative/Correspondence Document(s)                               X
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 4 of 104

CENTER FOR DRUG EVALUATION AND
           RESEARCH


                APPLICATION NUMBER:

                 209963Orig1s000


             APPROVAL LETTER
                Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 5 of 104


                   DEPARTMENT OF HEALTH AND HUMAN SERVICES

                                                                                     Food and Drug Administration
                                                                                     Silver Spring MD 20993


          NDA 209963
                                                                                         NDA APPROVAL

          Genus Lifesciences, Inc.
          514 North 12th Street
          Allentown, PA 18102

          Attention: William Reightler
                     Vice President of Regulatory Affairs


          Dear Mr. Reightler:

          Please refer to your New Drug Application (NDA) dated and received November 23, 2016, and
          your amendments, submitted pursuant to section 505(b)(2) of the Federal Food, Drug, and
          Cosmetic Act (FDCA), for GOPRELTO (cocaine hydrochloride nasal solution, 4%).

          We acknowledge receipt of your major amendment dated July 31, 2017, which extended the goal
          date by three months.

          This new drug application provides for the use of GOPRELTO (cocaine hydrochloride nasal
          solution, 4%), for the induction of local anesthesia of the mucous membranes when performing
          diagnostic procedures and surgeries on or through the nasal cavities in adults.

          We have completed our review of this application, as amended. It is approved, effective on the
          date of this letter, for use as recommended in the enclosed agreed-upon labeling text.

          CONTENT OF LABELING

          As soon as possible, but no later than 14 days from the date of this letter, submit the content of
          labeling [21 CFR 314.50(l)] in structured product labeling (SPL) format using the FDA
          automated drug registration and listing system (eLIST), as described at
          http://www.fda.gov/ForIndustry/DataStandards/StructuredProductLabeling/default.htm. Content
          of labeling must be identical to the enclosed labeling text for the package insert. Information on
          submitting SPL files using eLIST may be found in the guidance for industry SPL Standard for
          Content of Labeling Technical Qs and As, available at
          http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/Guidances/U
          CM072392.pdf

          The SPL will be accessible via publicly available labeling repositories.




Reference ID: 4195367
                Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 6 of 104
          NDA 209963
          Page 2




          CARTON AND IMMEDIATE CONTAINER LABELS

          Submit final printed carton and immediate container labels that are identical to the enclosed
          carton and immediate container labels as soon as they are available, but no more than 30 days
          after they are printed. Please submit these labels electronically according to the guidance for
          industry titled Providing Regulatory Submissions in Electronic Format — Certain Human
          Pharmaceutical Product Applications and Related Submissions Using the eCTD Specifications
          (May 2015, Revision 3). For administrative purposes, designate this submission “Final Printed
          Carton and Container Labels for approved NDA 209963.” Approval of this submission by
          FDA is not required before the labeling is used.

          REQUIRED PEDIATRIC ASSESSMENTS

          Under the Pediatric Research Equity Act (PREA) (21 U.S.C. 355c), all applications for new
          active ingredients, new indications, new dosage forms, new dosing regimens, or new routes of
          administration are required to contain an assessment of the safety and effectiveness of the
          product for the claimed indication(s) in pediatric patients unless this requirement is waived,
          deferred, or inapplicable.

          We are deferring submission of your pediatric studies according to the timetables listed below,
          because this product is ready for approval for use in adults and the pediatric studies have not
          been completed.

          Your deferred pediatric studies required under section 505B(a) of the Federal Food, Drug, and
          Cosmetic Act/FDCA are required postmarketing studies. The status of these postmarketing
          studies must be reported annually according to 21 CFR 314.81 and section 505B(a)(3)(C) of the
          Federal Food, Drug, and Cosmetic Act/FDCA. These required studies are listed below.


              3241-1     Conduct a juvenile animal study to characterize the impact of cocaine on brain
                         development and male reproductive tissue and development to support pediatric
                         dosing in children under 3 years of age.

          The timetable you submitted on November 20, 2017, states that you will conduct this study
          according to the following schedule:

                         Draft Protocol Submission:    12/2017
                         Final Protocol Submission:    06/2018
                         Study Completion:             11/2018
                         Final Report Submission:      02/2019

              3241-2     Conduct a juvenile animal study to characterize the impact of cocaine on brain
                         development and male reproductive tissue and development to support pediatric
                         dosing in children 3 years of age to less than 17 years of age.




Reference ID: 4195367
                Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 7 of 104
          NDA 209963
          Page 3


          The timetable you submitted on November 20, 2017, states that you will conduct this study
          according to the following schedule:

                        Draft Protocol Submission:    12/2017
                        Final Protocol Submission:    06/2018
                        Study Completion:             11/2018
                        Final Report Submission:      02/2019

              3241-3    Conduct a multicenter, sequential age-group trial to evaluate the pharmacokinetic
                        and safety profiles of a single topical administration of GOPRELTO for the
                        induction of local anesthesia of the mucous membranes when performing
                        diagnostic procedures and surgeries on or through the nasal cavities in pediatric
                        subjects two years of age to less than 17 years of age.

          The timetable you submitted on December 1, 2017, states that you will conduct this study
          according to the following schedule:

                        Draft Protocol Submission:    02/2018
                        Final Protocol Submission:    11/2018
                        Trial Completion:             12/2020
                        Final Report Submission:      06/2021

              3241-4    Conduct a multicenter trial to evaluate the pharmacokinetic profile, efficacy, and
                        safety of a single topical administration of GOPRELTO for the induction of local
                        anesthesia of the mucous membranes when performing diagnostic procedures and
                        surgeries on or through the nasal cavities in pediatric patients from birth to less
                        than two years of age.

          The timetable you submitted on December 1, 2017, states that you will conduct this study
          according to the following schedule:

                        Draft Protocol Submission:    10/2020
                        Final Protocol Submission:    04/2021
                        Trial Completion:             12/2023
                        Final Report Submission:      06/2024


          Submit the protocols to your IND 118527, with a cross-reference letter to this NDA.

          Reports of these required pediatric postmarketing studies must be submitted as a new drug
          application (NDA) or as a supplement to your approved NDA with the proposed labeling
          changes you believe are warranted based on the data derived from these studies. When
          submitting the reports, please clearly mark your submission "SUBMISSION OF REQUIRED
          PEDIATRIC ASSESSMENTS" in large font, bolded type at the beginning of the cover letter of
          the submission.




Reference ID: 4195367
                Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 8 of 104
          NDA 209963
          Page 4


          POSTMARKETING REQUIREMENTS UNDER 505(o)

          Section 505(o)(3) of the FDCA authorizes FDA to require holders of approved drug and
          biological product applications to conduct postmarketing studies and clinical trials for certain
          purposes, if FDA makes certain findings required by the statute.

          We have determined that an analysis of spontaneous postmarketing adverse events reported
          under subsection 505(k)(1) of the FDCA will not be sufficient identify an unexpected serious
          risk of fertility, embryo-fetal developmental, and/or pre-/post-natal developmental adverse
          events.

          Furthermore, the new pharmacovigilance system that FDA is required to establish under section
          505(k)(3) of the FDCA will not be sufficient to assess these serious risks.

          Therefore, based on appropriate scientific data, FDA has determined that you are required to
          conduct the following studies:

              3241-5     Conduct a female fertility and early embryonic development study in the rat
                         model to adequately characterize the effect of cocaine on female fertility and early
                         embryonic development.

          The timetable you submitted on November 20, 2017, states that you will conduct this study
          according to the following schedule:

                         Draft Protocol Submission:     01/2018
                         Final Protocol Submission:     04/2018
                         Study Completion:              10/2018
                         Final Report Submission:       03/2019

              3241-6     Conduct an embryo-fetal development study in the rat model to characterize the
                         teratogenic potential of cocaine.

          The timetable you submitted on November 20, 2017, states that you will conduct this study
          according to the following schedule:

                         Draft Protocol Submission:     12/2017
                         Final Protocol Submission:     03/2018
                         Study Completion:              05/2018
                         Final Report Submission:       10/2018

              3241-7     Conduct an embryo-fetal development study in the rabbit model to characterize
                         the teratogenic potential of cocaine.




Reference ID: 4195367
                Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 9 of 104
          NDA 209963
          Page 5




          The timetable you submitted on November 20, 2017, states that you will conduct this study
          according to the following schedule:

                         Draft Protocol Submission:     12/2017
                         Final Protocol Submission:     03/2018
                         Study Completion:              06/2018
                         Final Report Submission:       11/2018

              3241-8     Conduct a pre- and post-natal development study in the rat model to characterize
                         the impact of cocaine on development, including exposure during lactation to
                         weaning, growth and development, functional assessments, and reproductive
                         capacity of the offspring.

          The timetable you submitted on November 20, 2017, states that you will conduct this study
          according to the following schedule:

                         Draft Protocol Submission:     03/2018
                         Final Protocol Submission:     06/2018
                         Study Completion:              02/2019
                         Final Report Submission:       08/2019

              3241-9     Submit a complete histopathological assessment from the 14-day rat intranasal
                                                             (b) (4)
                         toxicology study testing                    (Study Number 256501 or 558503) and
                         revise the final study report accordingly.

          The timetable you submitted on November 20, 2017, states that you will conduct this study
          according to the following schedule:

                         Study Completion:              12/2017
                         Final Report Submission:       01/2018


          Submit protocols to your IND 118527 with a cross-reference letter to this NDA. Submit
          nonclinical and chemistry, manufacturing, and controls protocols and all final report(s) to your
          NDA. Prominently identify the submission with the following wording in bold capital letters at
          the top of the first page of the submission, as appropriate: Required Postmarketing Protocol
          Under 505(o), Required Postmarketing Final Report Under 505(o), Required
          Postmarketing Correspondence Under 505(o).

          Section 505(o)(3)(E)(ii) of the FDCA requires you to report periodically on the status of any
          study or clinical trial required under this section. This section also requires you to periodically
          report to FDA on the status of any study or clinical trial otherwise undertaken to investigate a
          safety issue. Section 506B of the FDCA, as well as 21 CFR 314.81(b)(2)(vii) requires you to
          report annually on the status of any postmarketing commitments or required studies or clinical
          trials.




Reference ID: 4195367
                Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 10 of 104
          NDA 209963
          Page 6




          FDA will consider the submission of your annual report under section 506B and
          21 CFR 314.81(b)(2)(vii) to satisfy the periodic reporting requirement under section
          505(o)(3)(E)(ii) provided that you include the elements listed in 505(o) and
          21 CFR 314.81(b)(2)(vii). We remind you that to comply with 505(o), your annual report must
          also include a report on the status of any study or clinical trial otherwise undertaken to
          investigate a safety issue. Failure to submit an annual report for studies or clinical trials required
          under 505(o) on the date required will be considered a violation of FDCA section
          505(o)(3)(E)(ii) and could result in enforcement action.

          PROMOTIONAL MATERIALS

          You may request advisory comments on proposed introductory advertising and promotional
          labeling. To do so, submit, in triplicate, a cover letter requesting advisory comments, the
          proposed materials in draft or mock-up form with annotated references, and the package insert,
          Medication Guide, and patient PI (as applicable) to:

                         OPDP Regulatory Project Manager
                         Food and Drug Administration
                         Center for Drug Evaluation and Research
                         Office of Prescription Drug Promotion
                         5901-B Ammendale Road
                         Beltsville, MD 20705-1266

          Alternatively, you may submit a request for advisory comments electronically in eCTD format.
          For more information about submitting promotional materials in eCTD format, see the draft
          Guidance for Industry (available at:
          http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/Guidances/U
          CM443702.pdf ).

          As required under 21 CFR 314.81(b)(3)(i), you must submit final promotional materials, and the
          package insert, at the time of initial dissemination or publication, accompanied by a Form FDA
          2253. Form FDA 2253 is available at
          http://www.fda.gov/downloads/AboutFDA/ReportsManualsForms/Forms/UCM083570.pdf.
          Information and Instructions for completing the form can be found at
          http://www.fda.gov/downloads/AboutFDA/ReportsManualsForms/Forms/UCM375154.pdf. For
          more information about submission of promotional materials to the Office of Prescription Drug
          Promotion (OPDP), see http://www.fda.gov/AboutFDA/CentersOffices/CDER/ucm090142.htm.

          REPORTING REQUIREMENTS

          We remind you that you must comply with reporting requirements for an approved NDA
          (21 CFR 314.80 and 314.81).




Reference ID: 4195367
                Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 11 of 104
          NDA 209963
          Page 7




          If you have any questions, call Diana L. Walker, PhD, Regulatory Project Manager, at (301) 796-
          4029.

                                                   Sincerely,

                                                   {See appended electronic signature page}

                                                   Rigoberto Roca, MD
                                                   Deputy Director
                                                   Division of Anesthesia, Analgesia, and
                                                    Addiction Products
                                                   Office of Drug Evaluation II
                                                   Center for Drug Evaluation and Research


          Enclosures:
             Content of Labeling
             Carton and Container Labeling




Reference ID: 4195367
                  Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 12 of 104

     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     RIGOBERTO A ROCA
     12/14/2017




Reference ID: 4195367
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 13 of 104




                       Exhibit 2
 Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 14 of 104




About FDA



                                           What are unapproved drugs and
                                           why are they on the market?                                                                    • COER CO<:IaCI!t:forma"""

                                             ,.......
                                                                                                                                          Rtlaled Resources
   Cosmebts
                                           The or1g1na1 Feaeral Fooo ana Drugs Act of 1906 brought drug regulallon
                                           under federal taw That Act prohibited the sale of adunerated or                                   FOA;s concems Aboul
   Choldran
                                           misbranded drugs. but did not reqUire that drugs be approved by FDA In                            Unapproved Df\JQS
                                           1938. Congress required tnal new drugs be approved ror safety In
   Olelary Supplemenl&
                                           1962. Congress amendea the 1938 law to require manufacturers to show
                                           that their drug prooucts were elfecbve as well as safe AS a result all
   OfiJQS
                                           drugs approved between 1938 aml 1962 had to be rev1ewea again lor
   Food
                                           e"ecllveness To be consistent with current regu1a110ns and to ensure
                                           that all drugs have been shov.n to be safe and e!Tecbve. an new arugs
                                           are reqwed to have an approvea apphcauon for conunued markeung

                                           Many heattheare proVIders are unaware or the unapproved status of
                                           drugs and have contlllUed to unknOW111Qiy prescnoe tnem beCause the
                                           drugs ta~IS do not diSClOse that they lack FDA approval In a<ld•toon
   TobaC-co Prod~Xil
                                           slllCe many unapproved drugs are marketed v.ll/lou\ bland names and
                                           1\ave been available for man) )ears 4 IS oi'ten assumed tna\ lhese
                                           unapproved drugs are genenc drugs ThiS IS not correct GeneriC drugs
                                           nave been evalUated and approved by FDA 10 demonstrate
                                           biOequiVa~nce to a bland name re:erence drug Heallheare
                                           profesSIOnalS and consumers can De assured tnat FDA-approved generiC
                                           drug prooucts have mel tne same quality strength punty and stability as
                                           bland name drugs Addmonaoy the generic manufactumg packag1119
                                           and te~l•ng snes must meet the same quality standards as thOse of brand
                                           name drugs unapproved drug prooucts nave not been evaluated ano
                                           approved bV FDA unapproved drugs are no1 generiC mediCations and
                                           neither their safety nor tnelf er.~eacy can be assured


                                               Show all n~lated FDA Billsics Questions


                                            Search the FDA Basics Section




Paoe Last UOClateel 051121201&
No:e ~you eeed ~"'P a<etUif\911\lo<mabOn 1n a.n.trenllelormal> see lnslrUCIIOns :o<D&o.-n!Oad\/!9 v e.a~ aoa Pla~e11


 ~                                             A£.cn.SitMirfy       C01reer.;   FDA BaSKS       FOIA        No    ~f AHA.! I   s.• M.1p    Tran~y              ~Pokaes


U.S. Food aoel Drug AdminltUIIJOn            Q F.JA.o.rtllf,e                               A er.e gency "'-Parf<llless                   .. Feder~ Stili! & LOUI OkJA;s
•0903 Ne .. I< amos/lift A•t""'
s """5pr no ~·o ~3                            fo      .oona- Products                       Q ,....~onajO('Ja   Proo'il'l'tS              &Consume"
• -888-I"FO-Fil"   .-a-46W33~l


'§§!..!'                                     •      .,._.., eorm.-.                         :)>len& Events

                                                                                            1!. Tra 01/!9 & Conw.ulno eaucaLon
                                                                                                                                          0 ..... !II Pfolts$oana s

                                                                                                                                          A Sc•t'>te & Reoeartn
                                             #, Re~     latorv lntof1'nat.on
mo11 ~ c:a
                                             0 Sa!f;ty                                      0 IOSj)f!Cbons & Comf)llantl                  O ln<!uS!fY
FDA Basics > What are unapproved drugs and why are they on the market?   http://www.fda.gov/AboutFDA/Transparency/Basics/ucm213030.htm
                        Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 15 of 104



            U.S. Food and Drug Administration
            Protecting and Promoting Your Health




         The original Federal Food and Drugs Act of 1906 brought drug regulation under
         federal law. That Act prohibited the sale of adulterated or misbranded drugs, but did
         not require that drugs be approved by FDA. In 1938, Congress required that new
         drugs be approved for safety. In 1962, Congress amended the 1938 law to require
         manufacturers to show that their drug products were effective, as well as safe. As a
         result, all drugs approved between 1938 and 1962 had to be reviewed again for
         effectiveness. To be consistent with current regulations and to ensure that all drugs
         have been shown to be safe and effective, all new drugs are required to have an
         approved application for continued marketing.

         Many healthcare providers are unaware of the unapproved status of drugs and have
         continued to unknowingly prescribe them because the drugs’ labels do not disclose
         that they lack FDA approval. In addition, since many unapproved drugs are
         marketed without brand names and have been available for many years, it is often
         assumed that these unapproved drugs are generic drugs. This is not correct. Generic
         drugs have been evaluated and approved by FDA to demonstrate bioequivalence to a
         brand name reference drug. Healthcare professionals and consumers can be
         assured that FDA-approved generic drug products have met the same quality,
         strength, purity and stability as brand name drugs. Additionally, the generic
         manufacturing, packaging, and testing sites must meet the same quality standards as
         those of brand name drugs. Unapproved drug products have not been evaluated and
         approved by FDA. Unapproved drugs are not generic medications, and neither their
         safety nor their efficacy can be assured.


           Show all related FDA Basics Questions


         Search the FDA Basics Section




           Spotlight


             CDER Contact Information (/AboutFDA/CentersOffices
             /OfficeofMedicalProductsandTobacco/CDER/ContactCDER/default.htm)




1 of 2                                                                                                               5/28/2016 3:12 PM
FDA Basics > What are unapproved drugs and why are they on the market?   http://www.fda.gov/AboutFDA/Transparency/Basics/ucm213030.htm
                      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 16 of 104



         Related Resources


           FDA's Concerns About Unapproved Drugs (/Drugs
           /GuidanceComplianceRegulatoryInformation/EnforcementActivitiesbyFDA
           /SelectedEnforcementActionsonUnapprovedDrugs/ucm118961.htm)



                         More in FDA Basics
                         (/AboutFDA/Transparency/Basics/default.htm)

                         FDA Fundamentals (/AboutFDA/Transparency/Basics/ucm192695.htm)

                         Animal & Veterinary (/AboutFDA/Transparency/Basics/ucm193613.htm)

                         Cosmetics (/AboutFDA/Transparency/Basics/ucm193940.htm)

                         Children (/AboutFDA/Transparency/Basics/ucm319792.htm)

                         Dietary Supplements (/AboutFDA/Transparency/Basics/ucm193949.htm)

                         Drugs (/AboutFDA/Transparency/Basics/ucm192696.htm)

                         Food (/AboutFDA/Transparency/Basics/ucm195786.htm)

                         Medical Devices (/AboutFDA/Transparency/Basics/ucm193731.htm)

                         Radiation-Emitting Products (/AboutFDA/Transparency/Basics/ucm193809.htm)

                         Tobacco Products (/AboutFDA/Transparency/Basics/ucm194188.htm)

                         Vaccines, Blood, and Biologics (/AboutFDA/Transparency/Basics/ucm193816.htm)

                         Ask Us: FDA Basics Webinar Series (/AboutFDA/Transparency/Basics
                         /ucm197102.htm)




2 of 2                                                                                                               5/28/2016 3:12 PM
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 17 of 104




                       Exhibit 3
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 18 of 104




      Guidance for FDA Staff and
              Industry

  Marketed Unapproved Drugs —
    Compliance Policy Guide

                   Sec. 440.100
            Marketed New Drugs Without
             Approved NDAs or ANDAs




             U.S. Department of Health and Human Services
                     Food and Drug Administration
            Center for Drug Evaluation and Research (CDER)
                               June 2006

                             Compliance
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 19 of 104




      Guidance for FDA Staff and
              Industry
  Marketed Unapproved Drugs —
    Compliance Policy Guide

                   Sec. 440.100
            Marketed New Drugs Without
             Approved NDAs or ANDAs


                       Additional copies are available from:

                      Office of Training and Communications
                     Division of Communications Management
                        Drug Information Branch, HFD-210
                     Center for Drug Evaluation and Research
                           Food and Drug Administration
                     5600 Fishers Lane, Rockville, MD 20857
                                (Phone 301-827-4573)
               Internet: http://www.fda.gov/cder/guidance/index.htm




             U.S. Department of Health and Human Services
                     Food and Drug Administration
            Center for Drug Evaluation and Research (CDER)
                               June 2006

                                 Compliance
          Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 20 of 104

                                          Contains Nonbinding Recommendations


                                                     TABLE OF CONTENTS


I.         INTRODUCTION............................................................................................................. 1
II.        BACKGROUND ............................................................................................................... 1
     A.    Reason for This Guidance ............................................................................................................. 1
     B.    Historical Enforcement Approach ............................................................................................... 2
III.       FDA'S ENFORCEMENT POLICY................................................................................ 2
     A.    Enforcement Priorities .................................................................................................................. 3
     B.    Notice of Enforcement Action and Continued Marketing of Unapproved Drugs ................... 4
     C.    Special Circumstances — Newly Approved Product.................................................................. 5
APPENDIX.................................................................................................................................... 8




                                                                          i
      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 21 of 104

                               Contains Nonbinding Recommendations


                       Guidance for FDA Staff and Industry1

                         Marketed Unapproved Drugs —
                           Compliance Policy Guide
                                           Chapter - 4
                                         Subchapter - 440

Sec. 440.100 Marketed New Drugs Without Approved NDAs or ANDAs


This guidance represents the Food and Drug Administration's (FDA's) current thinking on this topic. It
does not create or confer any rights for or on any person and does not operate to bind FDA or the public.
You can use an alternative approach if it satisfies the requirements of the applicable statutes and
regulations. If you want to discuss an alternative approach, contact the FDA staff responsible for
implementing this guidance. If you cannot identify the appropriate FDA staff, call the appropriate
number listed on the title page of this guidance.


I.      INTRODUCTION

This compliance policy guide (CPG) describes how we intend to exercise our enforcement
discretion with regard to drugs marketed in the United States that do not have required FDA
approval for marketing. This CPG supersedes section 440.100, Marketed New Drugs Without
Approved NDAs or ANDAs (CPG 7132c.02). It applies to any drug required to have FDA
approval for marketing, including new drugs covered by the Over-the-Counter (OTC) Drug
Review, except for licensed biologics and veterinary drugs.

FDA's guidance documents, including this guidance, do not establish legally enforceable
responsibilities. Instead, guidances describe the Agency's current thinking on a topic and should
be viewed only as recommendations, unless specific regulatory or statutory requirements are
cited. The use of the word should in Agency guidances means that something is suggested or
recommended, but not required.


II.     BACKGROUND

        A.      Reason for This Guidance

For historical reasons, some drugs are available in the United States that lack required FDA
approval for marketing. A brief, informal summary description of the various categories of these
drugs and their regulatory status is provided in Appendix A as general background for this
document. The manufacturers of these drugs have not received FDA approval to legally market
1
 This guidance has been prepared by the Center for Drug Evaluation and Research (CDER) at the Food and Drug
Administration.
       Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 22 of 104

                                 Contains Nonbinding Recommendations

their drugs, nor are the drugs being marketed in accordance with the OTC drug review. The new
drug approval and OTC drug monograph processes play an essential role in ensuring that all
drugs are both safe and effective for their intended uses. Manufacturers of drugs that lack
required approval, including those that are not marketed in accordance with an OTC drug
monograph, have not provided FDA with evidence demonstrating that their products are safe and
effective, and so we have an interest in taking steps to either encourage the manufacturers of
these products to obtain the required evidence and comply with the approval provisions of the
Federal Food, Drug, and Cosmetic Act (the Act) or remove the products from the market. We
want to achieve these goals without adversely affecting public health, imposing undue burdens
on consumers, or unnecessarily disrupting the market.

The goals of this guidance are to (1) clarify for FDA personnel and the regulated industry how
we intend to exercise our enforcement discretion regarding unapproved drugs and (2) emphasize
that illegally marketed drugs must obtain FDA approval.

         B.       Historical Enforcement Approach

FDA estimates that, in the United States today, perhaps as many as several thousand drug
products are marketed illegally without required FDA approval.2 Because we do not have
complete data on illegally marketed products, and because the universe of such products is
constantly changing as products enter and leave the market, we first have to identify illegally
marketed products before we can contemplate enforcement action. Once an illegally marketed
product is identified, taking enforcement action against the product would typically involve one
or more of the following: requesting voluntary compliance; providing notice of action in a
Federal Register notice; issuing an untitled letter; issuing a Warning Letter; or initiating a
seizure, injunction, or other proceeding. Each of these actions is time-consuming and resource
intensive. Recognizing that we are unable to take action immediately against all of these
illegally marketed products and that we need to make the best use of scarce Agency resources,
we have had to prioritize our enforcement efforts and exercise enforcement discretion with
regard to products that remain on the market.

In general, in recent years, FDA has employed a risk-based enforcement approach with respect to
marketed unapproved drugs. This approach includes efforts to identify illegally marketed drugs,
prioritization of those drugs according to potential public health concerns or other impacts on the
public health, and subsequent regulatory follow-up. Some of the specific actions the Agency has
taken have been precipitated by evidence of safety or effectiveness problems that has either come
to our attention during inspections or been brought to our attention by outside sources.


III.     FDA'S ENFORCEMENT POLICY

In the discussion that follows, we intend to clarify our approach to prioritizing our enforcement
actions and exercising our enforcement discretion with regard to the universe of unapproved,
illegally marketed drug products in all categories.

2
  This rough estimate comprises several hundred drugs (different active ingredients) in various strengths,
combinations, and dosage forms from multiple distributors and repackagers.


                                                          2
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 23 of 104

                            Contains Nonbinding Recommendations



       A.      Enforcement Priorities

Consistent with our risk-based approach to the regulation of pharmaceuticals, FDA intends to
continue its current policy of giving higher priority to enforcement actions involving unapproved
drug products in the following categories:

       Drugs with potential safety risks. Removing potentially unsafe drugs protects the
       public from direct and indirect health threats.

       Drugs that lack evidence of effectiveness. Removing ineffective drugs protects the
       public from using these products in lieu of effective treatments. Depending on the
       indication, some ineffective products would, of course, pose safety risks as well.

       Health fraud drugs. FDA defines health fraud as "[t]he deceptive promotion,
       advertisement, distribution or sale of articles . . . that are represented as being effective to
       diagnose, prevent, cure, treat, or mitigate disease (or other conditions), or provide a
       beneficial effect on health, but which have not been scientifically proven safe and
       effective for such purposes. Such practices may be deliberate or done without adequate
       knowledge or understanding of the article" (CPG Sec. 120.500). Of highest priority in
       this area are drugs that present a direct risk to health. Indirect health hazards exist if, as a
       result of reliance on the product, the consumer is likely to delay or discontinue
       appropriate medical treatment. Indirect health hazards will be evaluated for enforcement
       action based on section 120.500, Health Fraud - Factors in Considering Regulatory
       Action (CPG 7150.10). FDA's health fraud CPG outlines priorities for evaluating
       regulatory actions against indirect health hazard products, such as whether the therapeutic
       claims are significant, whether there are any scientific data to support the safety and
       effectiveness of the product, and the degree of vulnerability of the prospective user group
       (CPG Sec. 120.500).

       Drugs that present direct challenges to the new drug approval and OTC drug
       monograph systems. The drug approval and OTC drug monograph systems are
       designed to avoid the risks associated with potentially unsafe, ineffective, and fraudulent
       drugs. The drugs described in the preceding three categories present direct challenges to
       these systems, as do unapproved drugs that directly compete with an approved drug, such
       as when a company obtains approval of a new drug application (NDA) for a product that
       other companies are marketing without approval (see section III.C., Special
       Circumstances – Newly Approved Product). Also included are drugs marketed in
       violation of a final and effective OTC drug monograph. Targeting drugs that challenge
       the drug approval or OTC drug monograph systems buttresses the integrity of these
       systems and makes it more likely that firms will comply with the new drug approval and
       monograph requirements, which benefits the public health.

       Unapproved new drugs that are also violative of the Act in other ways. The Agency
       also intends, in circumstances that it considers appropriate, to continue its policy of
       enforcing the preapproval requirements of the Act against a drug or firm that also violates
       another provision of the Act, even if there are other unapproved versions of the drug


                                                  3
      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 24 of 104

                                Contains Nonbinding Recommendations

        made by other firms on the market. For instance, if a firm that sells an unapproved new
        drug also violates current good manufacturing practice (CGMP) regulations, the Agency
        is not inclined to limit an enforcement action in that instance to the CGMP violations.
        Rather, the Agency may initiate a regulatory action that targets both the CGMP violation
        and the violation of section 505 of the Act (21 U.S.C. 355). This policy efficiently
        preserves scarce Agency resources by allowing the Agency to pursue all applicable
        charges against a drug and/or a firm and avoiding duplicative action. See United States v.
        Sage Pharmaceuticals, Inc., 210 F.3d 475, 479-80 (5th Cir. 2000).

        Drugs that are reformulated to evade an FDA enforcement action. The Agency is
        also aware of instances in which companies that anticipate an FDA enforcement action
        against a specific type or formulation of an unapproved product have made formulation
        changes to evade that action, but have not brought the product into compliance with the
        law. Companies should be aware that the Agency is not inclined to exercise its
        enforcement discretion with regard to such products. Factors that the Agency may
        consider in determining whether to bring action against the reformulated products
        include, but are not limited to, the timing of the change, the addition of an ingredient
        without adequate scientific justification (see, e.g., 21 CFR 300.50 and 330.10(a)(4)(iv)),
        the creation of a new combination that has not previously been marketed, and the claims
        made for the new product.

        B.       Notice of Enforcement Action and Continued Marketing of Unapproved
                 Drugs

FDA is not required to, and generally does not intend to, give special notice that a drug
product may be subject to enforcement action, unless FDA determines that notice is
necessary or appropriate to protect the public health.3 The issuance of this guidance is
intended to provide notice that any product that is being marketed illegally is subject to
FDA enforcement action at any time.4 The only exception to this policy is, as set forth
elsewhere, that generally products subject to an ongoing DESI5 proceeding or ongoing OTC drug
monograph proceeding (i.e., an OTC product that is part of the OTC drug review for which an
effective final monograph is not yet in place) may remain on the market during the pendency of




3
  For example, in 1997, FDA issued a Federal Register notice declaring all orally administered levothyroxine
sodium products to be new drugs and requiring manufacturers to obtain approved new drug applications (62 FR
43535, August 14, 1997). Nevertheless, FDA gave manufacturers 3 years (later extended to 4 (65 FR 24488, April
26, 2000)) to obtain approved applications and allowed continued marketing without approved new drug
applications because FDA found that levothyroxine sodium products were medically necessary to treat
hypothyroidism and no alternative drug provided an adequate substitute.
4
  For example, FDA may take action at any time against a product that was originally marketed before 1938, but
that has been changed since 1938 in such a way as to lose its grandfather status (21 U.S.C. 321(p)).
5
  The Drug Efficacy Study Implementation (DESI) was the process used by FDA to evaluate for effectiveness for
their labeled indications over 3,400 products that were approved only for safety between 1938 and 1962. DESI is
explained more fully in the appendix to this document.



                                                        4
      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 25 of 104

                                 Contains Nonbinding Recommendations

that proceeding6 and any additional period specifically provided in the proceeding (such as a
delay in the effective date of a final OTC drug monograph).7 However, once the relevant DESI
or OTC drug monograph proceeding is completed and any additional grace period specifically
provided in the proceeding has expired, all products that are not in compliance with the
conditions for marketing determined in that proceeding are subject to enforcement action at any
time without further notice (see, e.g., 21 CFR 310.6).

FDA intends to evaluate on a case-by-case basis whether justification exists to exercise
enforcement discretion to allow continued marketing for some period of time after FDA
determines that a product is being marketed illegally. In deciding whether to allow such a grace
period,8 we may consider the following factors: (1) the effects on the public health of
proceeding immediately to remove the illegal products from the market (including whether the
product is medically necessary and, if so, the ability of legally marketed products to meet the
needs of patients taking the drug); (2) the difficulty associated with conducting any required
studies, preparing and submitting applications, and obtaining approval of an application; (3) the
burden on affected parties of immediately removing the products from the market; (4) the
Agency's available enforcement resources; and (5) any special circumstances relevant to the
particular case under consideration.

         C.       Special Circumstances — Newly Approved Product

Sometimes, a company may obtain approval of an NDA for a product that other companies are
marketing without approval.9 We want to encourage this type of voluntary compliance with the
new drug requirements because it benefits the public health by increasing the assurance that
marketed drug products are safe and effective — it also reduces the resources that FDA must
expend on enforcement. Thus, because they present a direct challenge to the drug approval
system, FDA is more likely to take enforcement action against remaining unapproved drugs in
this kind of situation. However, we intend to take into account the circumstances once the
product is approved in determining how to exercise our enforcement discretion with regard to the
unapproved products. In exercising enforcement discretion, we intend to balance the need to
provide incentives for voluntary compliance against the implications of enforcement actions on
the marketplace and on consumers who are accustomed to using the marketed products.


6
  OTC drugs covered by ongoing OTC drug monograph proceedings may remain on the market as provided in
current enforcement policies. See, e.g., CPG sections 450.200 and 450.300 and 21 CFR part 330. This document
does not affect the current enforcement policies for such drugs.
7
  Sometimes, a final OTC drug monograph may have a delayed effective date or provide for a specific period of
time for marketed drugs to come into compliance with the monograph. At the end of that period, drugs that are not
marketed in accordance with the monograph are subject to enforcement action and the exercise of enforcement
discretion in the same way as any other drug discussed in this CPG.
8
  For purposes of this guidance, the terms grace period and allow a grace period refer to an exercise of enforcement
discretion by the Agency (i.e., a period of time during which FDA, as a matter of discretion, elects not to initiate a
regulatory action on the ground that an article is an unapproved new drug).
9
  These may be products that are the same as the approved product or somewhat different, such as products of
different strength.



                                                          5
      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 26 of 104

                                 Contains Nonbinding Recommendations



When a company obtains approval to market a product that other companies are marketing
without approval, FDA normally intends to allow a grace period of roughly 1 year from the date
of approval of the product before it will initiate enforcement action (e.g., seizure or injunction)
against marketed unapproved products of the same type. However, the grace period provided is
expected to vary from this baseline based upon the following factors: (1) the effects on the
public health of proceeding immediately to remove the illegal products from the market
(including whether the product is medically necessary and, if so, the ability of the holder of the
approved application to meet the needs of patients taking the drug); (2) whether the effort to
obtain approval was publicly disclosed;10 (3) the difficulty associated with conducting any
required studies, preparing and submitting applications, and obtaining approval of an application;
(4) the burden on affected parties of removing the products from the market; (5) the Agency's
available enforcement resources; and (6) any other special circumstances relevant to the
particular case under consideration. To assist in an orderly transition to the approved product(s),
in implementing a grace period, FDA may identify interim dates by which firms should first
cease manufacturing unapproved forms of the drug product, and later cease distributing the
unapproved product.

The length of any grace period and the nature of any enforcement action taken by FDA will be
decided on a case-by-case basis. Companies should be aware that a Warning Letter may not be
sent before initiation of enforcement action and should not expect any grace period that is
granted to protect them from the need to leave the market for some period of time while
obtaining approval. Companies marketing unapproved new drugs should also recognize that,
while FDA normally intends to allow a grace period of roughly 1 year from the date of approval
of an unapproved product before it will initiate enforcement action (e.g., seizure or injunction)
against others who are marketing that unapproved product, it is possible that a substantially
shorter grace period would be provided, depending on the individual facts and circumstances.11

The shorter the grace period, the more likely it is that the first company to obtain an approval
will have a period of de facto market exclusivity before other products obtain approval. For
example, if FDA provides a 1-year grace period before it takes action to remove unapproved
competitors from the market, and it takes 2 years for a second application to be approved, the
first approved product could have 1 year of market exclusivity before the onset of competition.
If FDA provides for a shorter grace period, the period of effective exclusivity could be longer.


10
    For example, at the Agency’s discretion, we may provide for a shorter grace period if an applicant seeking
approval of a product that other companies are marketing without approval agrees to publication, around the time it
submits the approval application, of a Federal Register notice informing the public that the applicant has submitted
that application. A shortened grace period may also be warranted if the fact of the application is widely known
publicly because of applicant press releases or other public statements. Such a grace period may run from the time
of approval or from the time the applicant has made the public aware of the submission, as the Agency deems
appropriate.
11
   Firms are reminded that this CPG does not create any right to a grace period; the length of the grace period, if
any, is solely at the discretion of the Agency. For instance, firms should not expect any grace period when the
public health requires immediate removal of a product from the market, or when the Agency has given specific prior
notice in the Federal Register or otherwise that a drug product requires FDA approval.



                                                          6
      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 27 of 104

                                Contains Nonbinding Recommendations

FDA hopes that this period of market exclusivity will provide an incentive to firms to be the first
to obtain approval to market a previously unapproved drug.12

       D.    Regulatory Action Guidance

District offices are encouraged to refer to CDER for review (with copies of labeling) any
unapproved drugs that appear to fall within the enforcement priorities in section III.A. Charges
that may be brought against unapproved drugs include, but are not limited to, violations of 21
U.S.C. 355(a) and 352(f)(1) of the Act. Other charges may also apply based on, among others,
violations of 21 U.S.C. 351(a)(2)(B) (CGMP), 352(a) (misbranding), or 352(o) (failure to
register or list).




12
   The Agency understands that, under the Act, holders of NDAs must list patents claiming the approved drug
product and that newly approved drug products may, in certain circumstances, be eligible for marketing exclusivity.
Listed patents and marketing exclusivity may delay the approval of competitor products. If FDA believes that an
NDA holder is manipulating these statutory protections to inappropriately delay competition, the Agency will
provide relevant information on the matter to the Federal Trade Commission (FTC). In the past, FDA has provided
information to the FTC regarding patent infringement lawsuits related to pending abbreviated new drug applications
(ANDAs), citizen petitions, and scientific challenges to the approval of competitor drug products.


                                                         7
      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 28 of 104

                                Contains Nonbinding Recommendations


                                                 APPENDIX

     BRIEF HISTORY OF FDA MARKETING APPROVAL REQUIREMENTS AND
       CATEGORIES OF DRUGS THAT LACK REQUIRED FDA APPROVAL13

Key events in the history of FDA's drug approval regulation and the categories of drugs affected
by these events are described below.

A.      1938 and 1962 Legislation

The original Federal Food and Drugs Act of June 30, 1906, first brought drug regulation under
federal law. That Act prohibited the sale of adulterated or misbranded drugs, but did not require
that drugs be approved by FDA. In 1938, Congress passed the Federal Food, Drug, and
Cosmetic Act (the Act), which required that new drugs be approved for safety. As discussed
below, the active ingredients of many drugs currently on the market were first introduced, at
least in some form, before 1938. Between 1938 and 1962, if a drug obtained approval, FDA
considered drugs that were identical, related, or similar (IRS) to the approved drug to be covered
by that approval, and allowed those IRS drugs to be marketed without independent approval.
Many manufacturers also introduced drugs onto the market between 1938 and 1962 based on
their own conclusion that the products were generally recognized as safe (GRAS) or based on an
opinion from FDA that the products were not new drugs. Between 1938 and 1962, the Agency
issued many such opinions, although all were formally revoked in 1968 (see 21 CFR 310.100).

B.      DESI

In 1962, Congress amended the Act to require that a new drug also be proven effective, as well
as safe, to obtain FDA approval. This amendment also required FDA to conduct a retrospective
evaluation of the effectiveness of the drug products that FDA had approved as safe between 1938
and 1962 through the new drug approval process.

FDA contracted with the National Academy of Science/National Research Council (NAS/NRC)
to make an initial evaluation of the effectiveness of over 3,400 products that were approved only
for safety between 1938 and 1962. The NAS/NRC created 30 panels of 6 professionals each to
conduct the review, which was broken down into specific drug categories. The NAS/NRC
reports for these drug products were submitted to FDA in the late 1960s and early 1970s. The
Agency reviewed and re-evaluated the findings of each panel and published its findings in
Federal Register notices. FDA’s administrative implementation of the NAS/NRC reports was
called the Drug Efficacy Study Implementation (DESI). DESI covered the 3,400 products
specifically reviewed by the NAS/NRCs as well as the even larger number of IRS products that
entered the market without FDA approval.

Because DESI products were covered by approved (pre-1962) applications, the Agency
concluded that, prior to removing products not found effective from the market, it would follow


13
   This brief history document should be viewed as a secondary source. To determine the regulatory status of a
particular drug or category of drugs, the original source documents cited should be consulted.


                                                        8
         Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 29 of 104

                                Contains Nonbinding Recommendations

procedures in the Act and regulations that apply when an approved new drug application is
withdrawn:

     •    All initial DESI determinations are published in the Federal Register and, if the drug is
          found to be less than fully effective, there is an opportunity for a hearing.
     •    The Agency considers the basis of any hearing request and either grants the hearing or
          denies the hearing on summary judgment and publishes its final determination in the
          Federal Register.
     •    If FDA's final determination classifies the drug as effective for its labeled indications, as
          required by the Act, FDA still requires approved applications for continued marketing of
          the drug and all drugs IRS to it – NDA supplements for those drugs with NDAs approved
          for safety, or new ANDAs or NDAs, as appropriate, for IRS drugs. DESI-effective drugs
          that do not obtain approval of the required supplement, ANDA, or NDA are subject to
          enforcement action.
     •    If FDA's final determination classifies the drug as ineffective, the drug and those IRS to it
          can no longer be marketed and are subject to enforcement action.

          1.     Products Subject to Ongoing DESI Proceedings

Some unapproved marketed products are undergoing DESI reviews in which a final
determination regarding efficacy has not yet been made. In addition to the products specifically
reviewed by the NAS/NRC (i.e., those products approved for safety only between 1938 and
1962), this group includes unapproved products identical, related, or similar to those products
specifically reviewed (see 21 CFR 310.6). In virtually all these proceedings, FDA has made an
initial determination that the products lack substantial evidence of effectiveness, and the
manufacturers have requested a hearing on that finding. It is the Agency's longstanding policy
that products subject to an ongoing DESI proceeding may remain on the market during the
pendency of the proceeding. See, e.g., Upjohn Co. v. Finch, 303 F. Supp. 241, 256-61 (W.D.
Mich. 1969).14

          2.     Products Subject to Completed DESI Proceedings

Some unapproved marketed products are subject to already-completed DESI proceedings and
lack required approved applications. This includes a number of products IRS to DESI products
for which approval was withdrawn due to a lack of substantial evidence of effectiveness. This
group also includes a number of products IRS to those DESI products for which FDA made a
14
    Products first marketed after a hearing notice is issued with a different formulation than those covered by the
notice are not considered subject to the DESI proceeding. Rather, they need approval prior to marketing. Under
longstanding Agency policies, a firm holding an NDA on a product for which a DESI hearing is pending must
submit a supplement prior to reformulating that product. The changed formulation may not be marketed as a related
product under the pending DESI proceeding; it is a new drug, and it must be approved for safety and efficacy before
it can be legally marketed. See, e.g., “Prescription Drugs Offered for Relief of Symptoms of Cough, Cold, or
Allergy” (DESI 6514), 49 FR 153 (January 3, 1984) (Dimetane and Actifed); “Certain Drugs Containing Antibiotic,
Corticosteroid, and Antifungal Components” (DESI 10826), 50 FR 15227 (April 17, 1985) (Mycolog). See also 21
U.S.C. 356a(c)(2)(A). Similarly, firms without NDAs cannot market new formulations of a drug without first
getting approval of an NDA.


                                                         9
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 30 of 104

                            Contains Nonbinding Recommendations

final determination that the product is effective, but applications for the IRS products have not
been both submitted and approved as required under the statute and longstanding enforcement
policy (see 21 CFR 310.6). FDA considers all products described in this paragraph to be
marketed illegally.

C.      Prescription Drug Wrap-Up

As mentioned above, many drugs came onto the market before 1962 without FDA approvals. Of
these, many claimed to have been marketed prior to 1938 or to be IRS to such a drug. Drugs that
did not have pre-1962 approvals and were not IRS to drugs with pre-1962 approvals were not
subject to DESI. For a period of time, FDA did not take action against these drugs and did not
take action against new unapproved drugs that were IRS to these pre-1962 drugs that entered the
market without approval.

Beginning in 1983, it was discovered that one drug that was IRS to a pre-1962 drug, a high
potency Vitamin E intravenous injection named E-Ferol, was associated with adverse reactions
in about 100 premature infants, 40 of whom died. In November of 1984, in response to this, a
congressional oversight committee issued a report to FDA expressing the committee's concern
regarding the thousands of unapproved drug products in the marketplace.

In response to the E-Ferol tragedy, CDER assessed the number of pre-1962 non-DESI marketed
drug products. To address those drug products, the Agency significantly revised and expanded
CPG section 440.100 to cover all marketed unapproved prescription drugs, not just DESI
products. The program for addressing these marketed unapproved drugs and certain others like
them became known as the Prescription Drug Wrap-Up. Most of the Prescription Drug Wrap-
Up drugs first entered the market before 1938, at least in some form. For the most part, the
Agency had evaluated neither the safety nor the effectiveness of the drugs in the Prescription
Drug Wrap-Up.

A drug that was subject to the Prescription Drug Wrap-Up is marketed illegally, unless the
manufacturer of such a drug can establish that its drug is grandfathered or otherwise not a new
drug.

Under the 1938 grandfather clause (see 21 U.S.C. 321(p)(1)), a drug product that was on the
market prior to passage of the 1938 Act and which contained in its labeling the same
representations concerning the conditions of use as it did prior to passage of that Act was not
considered a new drug and therefore was exempt from the requirement of having an approved
new drug application.

Under the 1962 grandfather clause, the Act exempts a drug from the effectiveness requirements
if its composition and labeling has not changed since 1962 and if, on the day before the 1962
Amendments became effective, it was (a) used or sold commercially in the United States, (b) not
a new drug as defined by the Act at that time, and (c) not covered by an effective application.
See Pub. L. 87-781, section 107 (reprinted following 21 U.S.C.A. 321); see also USV
Pharmaceutical Corp. v. Weinberger, 412 U.S. 655, 662-66 (1973).




                                                10
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 31 of 104

                             Contains Nonbinding Recommendations

The two grandfather clauses in the Act have been construed very narrowly by the courts. FDA
believes that there are very few drugs on the market that are actually entitled to grandfather
status because the drugs currently on the market likely differ from the previous versions in some
respect, such as formulation, dosage or strength, dosage form, route of administration,
indications, or intended patient population. If a firm claims that its product is grandfathered, it is
that firm's burden to prove that assertion. See 21 CFR 314.200(e)(5); see also United States v.
An Article of Drug (Bentex Ulcerine), 469 F.2d 875, 878 (5th Cir. 1972); United States v.
Articles of Drug Consisting of the Following: 5,906 Boxes, 745 F.2d 105, 113 (1st Cir 1984).

Finally, a product would not be considered a new drug if it is generally recognized as safe and
effective (GRAS/GRAE) and has been used to a material extent and for a material time. See 21
U.S.C. 321(p)(1) and (2). As with the grandfather clauses, this has been construed very narrowly
by the courts. See, e.g., Weinberger v. Hynson, Westcott & Dunning, Inc., 412 U.S. 609 (1973);
United States v. 50 Boxes More or Less Etc., 909 F.2d 24, 27-28 (1st Cir. 1990); United States v.
225 Cartons . . . Fiorinal, 871 F.2d 409 (3rd Cir. 1989). See also Letter from Dennis E. Baker,
Associate Commissioner for Regulatory Affairs, FDA, to Gary D. Dolch, Melvin Spigelman, and
Jeffrey A. Staffa, Knoll Pharmaceutical Co. (April 26, 2001) (on file in FDA Docket No. 97N-
0314/CP2) (finding that Synthroid, a levothyroxine sodium product, was not GRAS/GRAE).

As mentioned above, the Agency believes it is not likely that any currently marketed prescription
drug product is grandfathered or is otherwise not a new drug. However, the Agency recognizes
that it is at least theoretically possible. No part of this guidance, including the Appendix, is a
finding as to the legal status of any particular drug product. In light of the strict standards
governing exceptions to the approval process, it would be prudent for firms marketing
unapproved products to carefully assess whether their products meet these standards.

D.      New Unapproved Drugs

Some unapproved drugs were first marketed (or changed) after 1962. These drugs are on the
market illegally. Some also may have already been the subject of a formal Agency finding that
they are new drugs. See, e.g., 21 CFR 310.502 (discussing, among other things, controlled/timed
release dosage forms).

E.     Over-the-Counter (OTC) Drug Review

Although OTC drugs were originally included in DESI, FDA eventually concluded that this was
not an efficient use of resources. The Agency also was faced with resource challenges because it
was receiving many applications for different OTC drugs for the same indications. Therefore, in
1972, the Agency implemented a process of reviewing OTC drugs through rulemaking by
therapeutic classes (e.g., antacids, antiperspirants, cold remedies). This process involves
convening an advisory panel for each therapeutic class to review data relating to claims and
active ingredients. These panel reports are then published in the Federal Register, and after
FDA review, tentative final monographs for the classes of drugs are published. The final step is
the publication of a final monograph for each class, which sets forth the allowable claims,
labeling, and active ingredients for OTC drugs in each class (see, e.g., 21 CFR part 333). Drugs
marketed in accordance with a final monograph are considered to be generally recognized as safe
and effective (GRAS/GRAE) and do not require FDA approval of a marketing application.


                                                 11
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 32 of 104

                            Contains Nonbinding Recommendations



Final monographs have been published for the majority of OTC drugs. Tentative final
monographs are in place for virtually all categories of OTC drugs. FDA has also finalized a
number of negative monographs that list therapeutic categories (e.g., OTC daytime sedatives, 21
CFR 310.519) in which no OTC drugs can be marketed without approval. Finally, the Agency
has promulgated a list of active ingredients that cannot be used in OTC drugs without approved
applications because there are inadequate data to establish that they are GRAS/GRAE (e.g.,
phenolphthalein in stimulant laxative products, 21 CFR 310.545(a)(12)(iv)(B)).

OTC drugs covered by ongoing OTC drug monograph proceedings may remain on the market as
provided in current enforcement policies (see, e.g., CPG sections 450.200 and 450.300, and 21
CFR part 330). This document does not affect the current enforcement policies for such drugs.

OTC drugs that need approval, either because their ingredients or claims are not within the scope
of the OTC drug review or because they are not allowed under a final monograph or another
final rule, are illegally marketed. For example, this group would include a product containing an
ingredient determined to be ineffective for a particular indication or one that exceeds the dosage
limit established in the monograph. Such products are new drugs that must be approved by FDA
to be legally marketed.




                                               12
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 33 of 104




                       Exhibit 4
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 34 of 104




Guidance for FDA Staff and
         Industry


Marketed Unapproved Drugs –
 Compliance Policy Guide

                   Sec. 440.100
Marketed New Drugs Without Approved NDAs or ANDAs




             U.S. Department of Health and Human Services
                     Food and Drug Administration
            Center for Drug Evaluation and Research (CDER)

                          September 19, 2011
                             Compliance
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 35 of 104




Guidance for FDA Staff and
         Industry

          Marketed Unapproved Drugs
           Compliance Policy Guide

                            Sec. 440.100
                     Marketed New Drugs Without
                     Approved NDAS or ANDAs


                             Additional copies are available from:
                                   Office of Communications
                       Division of Drug Information, WO51, Room 2201
                                  10903 New Hampshire Ave.
                                   Silver Spring, MD 20993
                          Phone: 301-796-3400; Fax: 301-847-8714
                                     druginfo@fda.hhs.gov
      http://www.fda.gov/Drugs/GuidanceComplianceRegulatoryInformation/Guidances/default.htm




                 U.S. Department of Health and Human Services
                         Food and Drug Administration
                Center for Drug Evaluation and Research (CDER)

                                    September 19, 2011
                                       Compliance
       Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 36 of 104




                                                    TABLE OF CONTENTS


I.        INTRODUCTION............................................................................................................. 2
II.       BACKGROUND ............................................................................................................... 2
          A. Reason for This Guidance ....................................................................................................... 2
          B. Historical Enforcement Approach.......................................................................................... 3
III.      FDA’S ENFORCEMENT POLICY................................................................................ 4
          A. Enforcement Priorities ............................................................................................................ 4
          B. Notice of Enforcement Action and Continued Marketing of Unapproved Drugs.............. 5
          C. Special Circumstances — Newly Approved Product............................................................ 7
          D. Regulatory Action Guidance................................................................................................... 8
APPENDIX.................................................................................................................................... 9
      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 37 of 104

                                 Contains Nonbinding Recommendations


                         Guidance for FDA Staff and Industry1
                           Marketed Unapproved Drugs —
                              Compliance Policy Guide
                                                Chapter 4
                                              Subchapter 440


This guidance represents the Food and Drug Administration’s (FDA’s) current thinking on this topic. It
does not create or confer any rights for or on any person and does not operate to bind FDA or the public.
You can use an alternative approach if the approach satisfies the requirements of the applicable statutes
and regulations. If you want to discuss an alternative approach, contact the FDA staff responsible for
implementing this guidance. If you cannot identify the appropriate FDA staff, call the appropriate
number listed on the title page of this guidance.




I.      INTRODUCTION

This Compliance Policy Guide (CPG) describes how we intend to exercise our enforcement
discretion with regard to drugs marketed in the United States that do not have required FDA
approval for marketing. This is a revision of a guidance of the same name that was issued in
June 2006. The guidance has been revised to state that the enforcement priorities and potential
exercise of enforcement discretion discussed in the guidance apply only to unapproved new
drugs (including new drugs covered by the Over-the-Counter (OTC) Drug Review), except for
licensed biologics and veterinary drugs, that are commercially used or sold2 prior to September
19, 2011.

FDA’s guidance documents, including this guidance, do not establish legally enforceable
responsibilities. Instead, guidances describe the Agency’s current thinking on a topic and should
be viewed only as recommendations, unless specific regulatory or statutory requirements are
cited. The use of the word should in Agency guidances means that something is suggested or
recommended, but not required.


II.     BACKGROUND

        A. Reason for This Guidance

        For historical reasons, some drugs are available in the United States that lack required
        FDA approval for marketing. A brief, informal summary description of the various

1
  This guidance has been prepared by the Center for Drug Evaluation and Research (CDER) at the Food and Drug
Administration.
2
  For the purposes of this guidance, the term “commercially used or sold” means that the product has been used in a
business or activity involving retail or wholesale marketing and/or sale.

                                                        2
      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 38 of 104

                                 Contains Nonbinding Recommendations


         categories of these drugs and their regulatory status is provided in Appendix A as general
         background for this document. The manufacturers of these drugs have not received FDA
         approval to legally market their drugs, nor are the drugs being marketed in accordance
         with the OTC drug review. The new drug approval and OTC drug monograph processes
         play an essential role in ensuring that all drugs are both safe and effective for their
         intended uses. Manufacturers of drugs that lack required approval, including those that
         are not marketed in accordance with an OTC drug monograph, have not provided FDA
         with evidence demonstrating that their products are safe and effective, and so we have an
         interest in taking steps to either encourage the manufacturers of these products to obtain
         the required evidence and comply with the approval provisions of the Federal Food,
         Drug, and Cosmetic Act (the FD&C Act) or remove the products from the market. We
         want to achieve these goals without adversely affecting public health, imposing undue
         burdens on consumers, or unnecessarily disrupting the market.

         The goals of this guidance are to (1) clarify for FDA personnel and the regulated industry
         how we intend to exercise our enforcement discretion regarding unapproved drugs and
         (2) emphasize that illegally marketed drugs must obtain FDA approval.

         B. Historical Enforcement Approach

         FDA estimates that in the United States today perhaps as many as several thousand drug
         products are marketed illegally without required FDA approval.3 Because we do not
         have complete data on illegally marketed products, and because the universe of such
         products is constantly changing as products enter and leave the market, we first have to
         identify illegally marketed products before we can contemplate enforcement action.
         Once an illegally marketed product is identified, taking enforcement action against the
         product would typically involve one or more of the following: requesting voluntary
         compliance; providing notice of action in a Federal Register notice; issuing an untitled
         letter; issuing a Warning Letter; or initiating a seizure, injunction, or other proceeding.
         Each of these actions is time-consuming and resource intensive. Recognizing that we are
         unable to take action immediately against all of these illegally marketed products and that
         we need to make the best use of scarce Agency resources, we have had to prioritize our
         enforcement efforts and exercise enforcement discretion with regard to products that
         remain on the market.

         In general, in recent years, FDA has employed a risk-based enforcement approach with
         respect to marketed unapproved drugs. This approach includes efforts to identify
         illegally marketed drugs, prioritization of those drugs according to potential public health
         concerns or other impacts on the public health, and subsequent regulatory follow-up.
         Some of the specific actions the Agency has taken have been precipitated by evidence of
         safety or effectiveness problems that has either come to our attention during inspections
         or been brought to our attention by outside sources.



3
 This rough estimate comprises several hundred drugs (different active ingredients) in various strengths,
combinations, and dosage forms from multiple distributors and repackagers.

                                                         3
       Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 39 of 104

                             Contains Nonbinding Recommendations



III.    FDA’S ENFORCEMENT POLICY

In the discussion that follows, we intend to clarify our approach to prioritizing our enforcement
actions and exercising our enforcement discretion with regard to unapproved, illegally marketed
drug products.

The enforcement priorities and potential exercise of enforcement discretion discussed in this
guidance apply only to unapproved drug products that are being commercially used or sold as of
September 19, 2011. All unapproved drugs introduced onto the market after that date are subject
to immediate enforcement action at any time, without prior notice and without regard to the
enforcement priorities set forth below. In light of the notice provided by this guidance, we
believe it is inappropriate to exercise enforcement discretion with respect to unapproved drugs
that a company (including a manufacturer or distributor) begins marketing after September 19,
2011.

For unapproved drugs commercially used or sold as of September 19, 2011, FDA’s enforcement
priorities are described below.

        A. Enforcement Priorities

        Consistent with our risk-based approach to the regulation of pharmaceuticals, FDA
        intends to continue its current policy of giving higher priority to enforcement actions
        involving unapproved drug products in the following categories:

        Drugs with potential safety risks. Removing potentially unsafe drugs protects the public
        from direct and indirect health threats.

        Drugs that lack evidence of effectiveness. Removing ineffective drugs protects the
        public from using these products in lieu of effective treatments. Depending on the
        indication, some ineffective products would, of course, pose safety risks as well.

        Health fraud drugs. FDA defines health fraud as "[t]he deceptive promotion,
        advertisement, distribution or sale of articles . . . that are represented as being effective to
        diagnose, prevent, cure, treat, or mitigate disease (or other conditions), or provide a
        beneficial effect on health, but which have not been scientifically proven safe and
        effective for such purposes. Such practices may be deliberate or done without adequate
        knowledge or understanding of the article" (CPG Sec. 120.500). Of highest priority in
        this area are drugs that present a direct risk to health. Indirect health hazards exist if, as a
        result of reliance on the product, the consumer is likely to delay or discontinue
        appropriate medical treatment. Indirect health hazards will be evaluated for enforcement
        action based on section 120.500, Health Fraud - Factors in Considering Regulatory
        Action (CPG Sec. 120.500). FDA's health fraud CPG outlines priorities for evaluating
        regulatory actions against indirect health hazard products, such as whether the therapeutic
        claims are significant, whether there are any scientific data to support the safety and



                                                  4
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 40 of 104

                     Contains Nonbinding Recommendations


 effectiveness of the product, and the degree of vulnerability of the prospective user group
 (CPG Sec. 120.500).

 Drugs that present direct challenges to the new drug approval and OTC drug
 monograph systems. The drug approval and OTC drug monograph systems are designed
 to avoid the risks associated with potentially unsafe, ineffective, and fraudulent drugs.
 The drugs described in the preceding three categories present direct challenges to these
 systems, as do unapproved drugs that directly compete with an approved drug, such as
 when a company obtains approval of a new drug application (NDA) for a product that
 other companies are marketing without approval (see section III.C, Special
 Circumstances – Newly Approved Product). Also included are drugs marketed in
 violation of a final and effective OTC drug monograph. Targeting drugs that challenge
 the drug approval or OTC drug monograph systems buttresses the integrity of these
 systems and makes it more likely that firms will comply with the new drug approval and
 monograph requirements, which benefits the public health.

 Unapproved new drugs that are also violative of the Act in other ways. The Agency
 also intends, in circumstances that it considers appropriate, to continue its policy of
 enforcing the preapproval requirements of the FD&C Act against a drug or firm that also
 violates another provision of the FD&C Act, even if there are other unapproved versions
 of the drug made by other firms on the market. For instance, if a firm that sells an
 unapproved new drug also violates current good manufacturing practice (CGMP)
 regulations, the Agency is not inclined to limit an enforcement action in that instance to
 the CGMP violations. Rather, the Agency may initiate a regulatory action that targets
 both the CGMP violation and the violation of section 505 of the FD&C Act (21 U.S.C.
 355). This policy efficiently preserves scarce Agency resources by allowing the Agency
 to pursue all applicable charges against a drug and/or a firm and avoiding duplicative
 action. See United States v. Sage Pharmaceuticals, Inc., 210 F.3d 475, 479-80 (5th Cir.
 2000).

 Drugs that are reformulated to evade an FDA enforcement action. The Agency is also
 aware of instances in which companies that anticipate an FDA enforcement action against
 a specific type or formulation of an unapproved product have made formulation changes
 to evade that action, but have not brought the product into compliance with the law.
 Companies should be aware that the Agency is not inclined to exercise its enforcement
 discretion with regard to such products. Factors that the Agency may consider in
 determining whether to bring action against the reformulated products include, but are
 not limited to, the timing of the change, the addition of an ingredient without adequate
 scientific justification (see, for example, 21 CFR 300.50 and 330.10(a)(4)(iv)), the
 creation of a new combination that has not previously been marketed, and the claims
 made for the new product.

 B. Notice of Enforcement Action and Continued Marketing of Unapproved Drugs

 FDA is not required to, and generally does not intend to, give special notice that a
 drug product may be subject to enforcement action, unless FDA determines that


                                         5
      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 41 of 104

                                 Contains Nonbinding Recommendations


         notice is necessary or appropriate to protect the public health.4 The issuance of this
         guidance is intended to provide notice that any product that is being marketed
         illegally is subject to FDA enforcement action at any time.5 The only exception to this
         policy is, as set forth elsewhere, that generally products subject to an ongoing DESI6
         proceeding or ongoing OTC drug monograph proceeding (i.e., an OTC product that is
         part of the OTC drug review for which an effective final monograph is not yet in place)
         may remain on the market during the pendency of that proceeding7 and any additional
         period specifically provided in the proceeding (such as a delay in the effective date of a
         final OTC drug monograph).8 However, once the relevant DESI or OTC drug
         monograph proceeding is completed and any additional grace period specifically
         provided in the proceeding has expired, all products that are not in compliance with the
         conditions for marketing determined in that proceeding are subject to enforcement action
         at any time without further notice (see, for example, 21 CFR 310.6).

         FDA intends to evaluate on a case-by-case basis whether justification exists to exercise
         enforcement discretion to allow continued marketing for some period of time after FDA
         determines that a product is being marketed illegally. In deciding whether to allow such
         a grace period,9 we may consider the following factors: (1) the effects on the public
         health of proceeding immediately to remove the illegal products from the market
         (including whether the product is medically necessary and, if so, the ability of legally
         marketed products to meet the needs of patients taking the drug); (2) the difficulty
         associated with conducting any required studies, preparing and submitting applications,
         and obtaining approval of an application; (3) the burden on affected parties of
4
 For example, in 1997, FDA issued a Federal Register notice declaring all orally administered levothyroxine
sodium products to be new drugs and requiring manufacturers to obtain approved new drug applications (62 FR
43535, August 14, 1997). Nevertheless, FDA gave manufacturers 3 years (later extended to 4 (65 FR 24488, April
26, 2000)) to obtain approved applications and allowed continued marketing without approved new drug
applications because FDA found that levothyroxine sodium products were medically necessary to treat
hypothyroidism and no alternative drug provided an adequate substitute.
5
 For example, FDA may take action at any time against a product that was originally marketed before 1938, but that
has been changed since 1938 in such a way as to lose its grandfather status (21 U.S.C. 321(p)).
6
  The Drug Efficacy Study Implementation (DESI) was the process used by FDA to evaluate for effectiveness for
their labeled indications over 3,400 products that were approved only for safety between 1938 and 1962. DESI is
explained more fully in the appendix to this document.
7
 OTC drugs covered by ongoing OTC drug monograph proceedings may remain on the market as provided in
current enforcement policies. See, for example, CPG sections 450.200 and 450.300 and 21 CFR part 330. This
document does not affect the current enforcement policies for such drugs.
8
 Sometimes, a final OTC drug monograph may have a delayed effective date or provide for a specific period of time
for marketed drugs to come into compliance with the monograph. At the end of that period, drugs that are not
marketed in accordance with the monograph are subject to enforcement action and the exercise of enforcement
discretion in the same way as any other drug discussed in this CPG.
9
  For purposes of this guidance, the terms grace period and allow a grace period refer to an exercise of enforcement
discretion by the Agency (i.e., a period of time during which FDA, as a matter of discretion, elects not to initiate a
regulatory action on the ground that an article is an unapproved new drug).



                                                          6
      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 42 of 104

                                 Contains Nonbinding Recommendations


         immediately removing the products from the market; (4) the Agency's available
         enforcement resources; and (5) any special circumstances relevant to the particular case
         under consideration. However, as stated above, FDA does not intend to apply any such
         grace period to an unapproved drug that was introduced onto the market after September
         19, 2011.

         C. Special Circumstances — Newly Approved Product

         Sometimes, a company may obtain approval of an NDA for a product that other
         companies are marketing without approval.10 We want to encourage this type of
         voluntary compliance with the new drug requirements because it benefits the public
         health by increasing the assurance that marketed drug products are safe and effective — it
         also reduces the resources that FDA must expend on enforcement. Thus, because they
         present a direct challenge to the drug approval system, FDA is more likely to take
         enforcement action against remaining unapproved drugs in this kind of situation.
         However, we intend to take into account the circumstances once the product is approved
         in determining how to exercise our enforcement discretion with regard to the unapproved
         products. In exercising enforcement discretion, we intend to balance the need to provide
         incentives for voluntary compliance against the implications of enforcement actions on
         the marketplace and on consumers who are accustomed to using the marketed products.

         When a company obtains approval to market a product that other companies are
         marketing without approval, FDA normally intends to allow a grace period of roughly 1
         year from the date of approval of the product before it will initiate enforcement action
         (e.g., seizure or injunction) against marketed unapproved products of the same type.
         However, the grace period provided is expected to vary from this baseline based upon the
         following factors: (1) the effects on the public health of proceeding immediately to
         remove the illegal products from the market (including whether the product is medically
         necessary and, if so, the ability of the holder of the approved application to meet the
         needs of patients taking the drug); (2) whether the effort to obtain approval was publicly
         disclosed;11 (3) the difficulty associated with conducting any required studies, preparing
         and submitting applications, and obtaining approval of an application; (4) the burden on
         affected parties of removing the products from the market; (5) the Agency's available
         enforcement resources; and (6) any other special circumstances relevant to the particular
         case under consideration. To assist in an orderly transition to the approved product(s), in
         implementing a grace period, FDA may identify interim dates by which firms should first

10
  These may be products that are the same as the approved product or somewhat different, such as products of
different strength.
11
  For example, at the Agency’s discretion, we may provide for a shorter grace period if an applicant seeking
approval of a product that other companies are marketing without approval agrees to publication, around the time it
submits the approval application, of a Federal Register notice informing the public that the applicant has submitted
that application. A shortened grace period may also be warranted if the fact of the application is widely known
publicly because of applicant press releases or other public statements. Such a grace period may run from the time
of approval or from the time the applicant has made the public aware of the submission, as the Agency deems
appropriate.



                                                         7
      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 43 of 104

                                  Contains Nonbinding Recommendations


         cease manufacturing unapproved forms of the drug product, and later cease distributing
         the unapproved product.

         The length of any grace period and the nature of any enforcement action taken by FDA
         will be decided on a case-by-case basis. Companies should be aware that a Warning
         Letter may not be sent before initiation of enforcement action and should not expect any
         grace period that is granted to protect them from the need to leave the market for some
         period of time while obtaining approval. Companies marketing unapproved new drugs
         should also recognize that, while FDA normally intends to allow a grace period of
         roughly 1 year from the date of approval of an unapproved product before it will initiate
         enforcement action (e.g., seizure or injunction) against others who are marketing that
         unapproved product, it is possible that a substantially shorter grace period would be
         provided, depending on the individual facts and circumstances.12

         The shorter the grace period, the more likely it is that the first company to obtain an
         approval will have a period of de facto market exclusivity before other products obtain
         approval. For example, if FDA provides a 1-year grace period before it takes action to
         remove unapproved competitors from the market, and it takes 2 years for a second
         application to be approved, the first approved product could have 1 year of market
         exclusivity before the onset of competition. If FDA provides for a shorter grace period,
         the period of effective exclusivity could be longer. FDA hopes that this period of market
         exclusivity will provide an incentive to firms to be the first to obtain approval to market a
         previously unapproved drug.13

         D. Regulatory Action Guidance

         District offices are encouraged to refer to CDER for review (with copies of labeling) any
         unapproved drugs that appear to fall within the enforcement priorities in section III.A.
         Charges that may be brought against unapproved drugs include, but are not limited to,
         violations of 21 U.S.C. 355(a) and 352(f)(1) of the FD&C Act. Other charges may also
         apply based on, among others, violations of 21 U.S.C. 351(a)(2)(B) (CGMP), 352(a)
         (misbranding), or 352(o) (failure to register or list).




12
   Firms are reminded that this CPG does not create any right to a grace period; the length of the grace period, if any,
is solely at the discretion of the Agency. For instance, firms should not expect any grace period when the public
health requires immediate removal of a product from the market, or when the Agency has given specific prior notice
in the Federal Register or otherwise that a drug product requires FDA approval.
13
  The Agency understands that, under the Act, holders of NDAs must list patents claiming the approved drug
product and that newly approved drug products may, in certain circumstances, be eligible for marketing exclusivity.
Listed patents and marketing exclusivity may delay the approval of competitor products. If FDA believes that an
NDA holder is manipulating these statutory protections to inappropriately delay competition, the Agency will
provide relevant information on the matter to the Federal Trade Commission (FTC). In the past, FDA has provided
information to the FTC regarding patent infringement lawsuits related to pending abbreviated new drug applications
(ANDAs), citizen petitions, and scientific challenges to the approval of competitor drug products.

                                                          8
      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 44 of 104

                                Contains Nonbinding Recommendations



                                                 APPENDIX

BRIEF HISTORY OF FDA MARKETING APPROVAL REQUIREMENTS AND
CATEGORIES OF DRUGS THAT LACK REQUIRED FDA APPROVAL14

Key events in the history of FDA's drug approval regulation and the categories of drugs affected
by these events are described below.

A. 1938 and 1962 Legislation

The original Federal Food and Drugs Act of June 30, 1906, first brought drug regulation under
federal law. That Act prohibited the sale of adulterated or misbranded drugs, but did not require
that drugs be approved by FDA. In 1938, Congress passed the Federal Food, Drug, and
Cosmetic Act (the FD&C Act), which required that new drugs be approved for safety. As
discussed below, the active ingredients of many drugs currently on the market were first
introduced, at least in some form, before 1938. Between 1938 and 1962, if a drug obtained
approval, FDA considered drugs that were identical, related, or similar (IRS) to the approved
drug to be covered by that approval, and allowed those IRS drugs to be marketed without
independent approval. Many manufacturers also introduced drugs onto the market between 1938
and 1962 based on their own conclusion that the products were generally recognized as safe
(GRAS) or based on an opinion from FDA that the products were not new drugs. Between 1938
and 1962, the Agency issued many such opinions, although all were formally revoked in 1968
(see 21 CFR 310.100).

B. DESI

In 1962, Congress amended the Act to require that a new drug also be proven effective, as well
as safe, to obtain FDA approval. This amendment also required FDA to conduct a retrospective
evaluation of the effectiveness of the drug products that FDA had approved as safe between 1938
and 1962 through the new drug approval process.

FDA contracted with the National Academy of Science/National Research Council (NAS/NRC)
to make an initial evaluation of the effectiveness of over 3,400 products that were approved only
for safety between 1938 and 1962. The NAS/NRC created 30 panels of 6 professionals each to
conduct the review, which was broken down into specific drug categories. The NAS/NRC
reports for these drug products were submitted to FDA in the late 1960s and early 1970s. The
Agency reviewed and re-evaluated the findings of each panel and published its findings in
Federal Register notices. FDA’s administrative implementation of the NAS/NRC reports was
called the Drug Efficacy Study Implementation (DESI). DESI covered the 3,400 products
specifically reviewed by the NAS/NRCs as well as the even larger number of IRS products that
entered the market without FDA approval.


14
  This brief history document should be viewed as a secondary source. To determine the regulatory status of a
particular drug or category of drugs, the original source documents cited should be consulted.



                                                        9
      Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 45 of 104

                                Contains Nonbinding Recommendations


Because DESI products were covered by approved (pre-1962) applications, the Agency
concluded that, prior to removing products not found effective from the market, it would follow
procedures in the FD&C Act and regulations that apply when an approved new drug application
is withdrawn:

        •    All initial DESI determinations are published in the Federal Register and, if the drug
             is found to be less than fully effective, there is an opportunity for a hearing.

        •    The Agency considers the basis of any hearing request and either grants the hearing
             or denies the hearing on summary judgment and publishes its final determination in
             the Federal Register.

        •    If FDA's final determination classifies the drug as effective for its labeled indications,
             as required by the FD&C Act, FDA still requires approved applications for continued
             marketing of the drug and all drugs IRS to it – NDA supplements for those drugs with
             NDAs approved for safety, or new ANDAs or NDAs, as appropriate, for IRS drugs.
             DESI-effective drugs that do not obtain approval of the required supplement, ANDA,
             or NDA are subject to enforcement action.

        •    If FDA's final determination classifies the drug as ineffective, the drug and those IRS
             to it can no longer be marketed and are subject to enforcement action.

1.      Products Subject to Ongoing DESI Proceedings

Some unapproved marketed products are undergoing DESI reviews in which a final
determination regarding efficacy has not yet been made. In addition to the products specifically
reviewed by the NAS/NRC (i.e., those products approved for safety only between 1938 and
1962), this group includes unapproved products identical, related, or similar to those products
specifically reviewed (see 21 CFR 310.6). In virtually all these proceedings, FDA has made an
initial determination that the products lack substantial evidence of effectiveness, and the
manufacturers have requested a hearing on that finding. It is the Agency's longstanding policy
that products subject to an ongoing DESI proceeding may remain on the market during the
pendency of the proceeding. See, e.g., Upjohn Co. v. Finch, 303 F. Supp. 241, 256-61 (W.D.
Mich. 1969).15

2.      Products Subject to Completed DESI Proceedings


15
   Products first marketed after a hearing notice is issued with a different formulation than those covered by the
notice are not considered subject to the DESI proceeding. Rather, they need approval prior to marketing. Under
longstanding Agency policies, a firm holding an NDA on a product for which a DESI hearing is pending must
submit a supplement prior to reformulating that product. The changed formulation may not be marketed as a related
product under the pending DESI proceeding; it is a new drug, and it must be approved for safety and efficacy before
it can be legally marketed. See, e.g., “Prescription Drugs Offered for Relief of Symptoms of Cough, Cold, or
Allergy” (DESI 6514), 49 FR 153 (January 3, 1984) (Dimetane and Actifed); “Certain Drugs Containing Antibiotic,
Corticosteroid, and Antifungal Components” (DESI 10826), 50 FR 15227 (April 17, 1985) (Mycolog). See also 21
U.S.C. 356a(c)(2)(A). Similarly, firms without NDAs cannot market new formulations of a drug without first
getting approval of an NDA.

                                                        10
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 46 of 104

                            Contains Nonbinding Recommendations


Some unapproved marketed products are subject to already-completed DESI proceedings and
lack required approved applications. This includes a number of products IRS to DESI products
for which approval was withdrawn due to a lack of substantial evidence of effectiveness. This
group also includes a number of products IRS to those DESI products for which FDA made a
final determination that the product is effective, but applications for the IRS products have not
been both submitted and approved as required under the statute and longstanding enforcement
policy (see 21 CFR 310.6). FDA considers all products described in this paragraph to be
marketed illegally.

C. Prescription Drug Wrap-Up

As mentioned above, many drugs came onto the market before 1962 without FDA approvals. Of
these, many claimed to have been marketed prior to 1938 or to be IRS to such a drug. Drugs that
did not have pre-1962 approvals and were not IRS to drugs with pre-1962 approvals were not
subject to DESI. For a period of time, FDA did not take action against these drugs and did not
take action against new unapproved drugs that were IRS to these pre-1962 drugs that entered the
market without approval.

Beginning in 1983, it was discovered that one drug that was IRS to a pre-1962 drug, a high
potency Vitamin E intravenous injection named E-Ferol, was associated with adverse reactions
in about 100 premature infants, 40 of whom died. In November of 1984, in response to this, a
congressional oversight committee issued a report to FDA expressing the committee's concern
regarding the thousands of unapproved drug products in the marketplace.

In response to the E-Ferol tragedy, CDER assessed the number of pre-1962 non-DESI marketed
drug products. To address those drug products, the Agency significantly revised and expanded
CPG section 440.100 to cover all marketed unapproved prescription drugs, not just DESI
products. The program for addressing these marketed unapproved drugs and certain others like
them became known as the Prescription Drug Wrap-Up. Most of the Prescription Drug Wrap-
Up drugs first entered the market before 1938, at least in some form. For the most part, the
Agency had evaluated neither the safety nor the effectiveness of the drugs in the Prescription
Drug Wrap-Up.

A drug that was subject to the Prescription Drug Wrap-Up is marketed illegally, unless the
manufacturer of such a drug can establish that its drug is grandfathered or otherwise not a new
drug.

Under the 1938 grandfather clause (see 21 U.S.C. 321(p)(1)), a drug product that was on the
market prior to passage of the 1938 Act and which contained in its labeling the same
representations concerning the conditions of use as it did prior to passage of that act was not
considered a new drug and therefore was exempt from the requirement of having an approved
new drug application.

Under the 1962 grandfather clause, the FD&C Act exempts a drug from the effectiveness
requirements if its composition and labeling has not changed since 1962 and if, on the day before
the 1962 Amendments became effective, it was (a) used or sold commercially in the United


                                                11
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 47 of 104

                             Contains Nonbinding Recommendations


States, (b) not a new drug as defined by the FD&C Act at that time, and (c) not covered by an
effective application. See Public Law 87-781, section 107 (reprinted following 21 U.S.C.A.
321); see also USV Pharmaceutical Corp. v. Weinberger, 412 U.S. 655, 662-66 (1973).

The two grandfather clauses in the FD&C Act have been construed very narrowly by the courts.
FDA believes that there are very few drugs on the market that are actually entitled to grandfather
status because the drugs currently on the market likely differ from the previous versions in some
respect, such as formulation, dosage or strength, dosage form, route of administration,
indications, or intended patient population. If a firm claims that its product is grandfathered, it is
that firm's burden to prove that assertion. See 21 CFR 314.200(e)(5); see also United States v.
An Article of Drug (Bentex Ulcerine), 469 F.2d 875, 878 (5th Cir. 1972); United States v.
Articles of Drug Consisting of the Following: 5,906 Boxes, 745 F.2d 105, 113 (1st Cir 1984).

Finally, a product would not be considered a new drug if it is generally recognized as safe and
effective (GRAS/GRAE) and has been used to a material extent and for a material time. See 21
U.S.C. 321(p)(1) and (2). As with the grandfather clauses, this has been construed very narrowly
by the courts. See, e.g., Weinberger v. Hynson, Westcott & Dunning, Inc., 412 U.S. 609 (1973);
United States v. 50 Boxes More or Less Etc., 909 F.2d 24, 27-28 (1st Cir. 1990); United States v.
225 Cartons . . . Fiorinal, 871 F.2d 409 (3rd Cir. 1989). See also Letter from Dennis E. Baker,
Associate Commissioner for Regulatory Affairs, FDA, to Gary D. Dolch, Melvin Spigelman, and
Jeffrey A. Staffa, Knoll Pharmaceutical Co. (April 26, 2001) (on file in FDA Docket No. 97N-
0314/CP2) (finding that Synthroid, a levothyroxine sodium product, was not GRAS/GRAE).

As mentioned above, the Agency believes it is not likely that any currently marketed prescription
drug product is grandfathered or is otherwise not a new drug. However, the Agency recognizes
that it is at least theoretically possible. No part of this guidance, including the Appendix, is a
finding as to the legal status of any particular drug product. In light of the strict standards
governing exceptions to the approval process, it would be prudent for firms marketing
unapproved products to carefully assess whether their products meet these standards.

D. New Unapproved Drugs

Some unapproved drugs were first marketed (or changed) after 1962. These drugs are on the
market illegally. Some also may have already been the subject of a formal Agency finding that
they are new drugs. See, e.g., 21 CFR 310.502 (discussing, among other things, controlled/timed
release dosage forms).

E. Over-the-Counter (OTC) Drug Review

Although OTC drugs were originally included in DESI, FDA eventually concluded that this was
not an efficient use of resources. The Agency also was faced with resource challenges because it
was receiving many applications for different OTC drugs for the same indications. Therefore, in
1972, the Agency implemented a process of reviewing OTC drugs through rulemaking by
therapeutic classes (e.g., antacids, antiperspirants, cold remedies). This process involves
convening an advisory panel for each therapeutic class to review data relating to claims and
active ingredients. These panel reports are then published in the Federal Register, and after


                                                  12
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 48 of 104

                            Contains Nonbinding Recommendations


FDA review, tentative final monographs for the classes of drugs are published. The final step is
the publication of a final monograph for each class, which sets forth the allowable claims,
labeling, and active ingredients for OTC drugs in each class (see, e.g., 21 CFR part 333). Drugs
marketed in accordance with a final monograph are considered to be generally recognized as safe
and effective (GRAS/GRAE) and do not require FDA approval of a marketing application.

Final monographs have been published for the majority of OTC drugs. Tentative final
monographs are in place for virtually all categories of OTC drugs. FDA has also finalized a
number of negative monographs that list therapeutic categories (e.g., OTC daytime sedatives, 21
CFR 310.519) in which no OTC drugs can be marketed without approval. Finally, the Agency
has promulgated a list of active ingredients that cannot be used in OTC drugs without approved
applications because there are inadequate data to establish that they are GRAS/GRAE (e.g.,
phenolphthalein in stimulant laxative products, 21 CFR 310.545(a)(12)(iv)(B)).

OTC drugs covered by ongoing OTC drug monograph proceedings may remain on the market as
provided in current enforcement policies (see, e.g., CPG sections 450.200 and 450.300, and 21
CFR part 330). This document does not affect the current enforcement policies for such drugs.

OTC drugs that need approval, either because their ingredients or claims are not within the scope
of the OTC drug review or because they are not allowed under a final monograph or another
final rule, are illegally marketed. For example, this group would include a product containing an
ingredient determined to be ineffective for a particular indication or one that exceeds the dosage
limit established in the monograph. Such products are new drugs that must be approved by FDA
to be legally marketed.




                                                13
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 49 of 104




                       Exhibit 5
          Case 3:18-cv-07603-WHO
     Case 2:13-cv-07460-DDP-E     Document
                              Document 63-1 116-1  Filed 02/06/20
                                             Filed 08/13/14  Page 1Page
                                                                    of 4 50 of 104
                                                                          Page  ID #:454



 1     Michael J. Freno (admitted pro hac vice)
 2
        mikef@seedip.com
       Harold M. Storey (No. 268603)
 3      harolds@seedip.com
 4
       SEED IP LAW GROUP PLLC
       701 Fifth Avenue, Suite 5400
 5     Seattle, WA 98104
 6
       Telephone: 206.622.4900
       Facsimile: 206.682.6031
 7

 8
       Amy E. Pomerantz (No. 275691)
        pomerantz@caldwell-leslie.com
 9     725 South Figueroa Street, 31st Floor
10
       Los Angeles, CA 90017-5524
       Telephone: 213.629.9040
11     Facsimile: 213.629.9022
12     Attorneys for Plaintiff Par Sterile Products, LLC
13
                        UNITED STATES DISTRICT COURT
14                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                            WESTERN DIVISION

16     PAR STERILE PRODUCTS, LLC,                  Case No. 2:13-cv-07460-DDP (Ex)
17
             Plaintiff,                            DECLARATION OF HAROLD
18                                                 M. STOREY IN SUPPORT OF
19                  v.                             PAR STERILE PRODUCTS,
                                                   LLC’S MEMORANDUM IN
20     HOSPIRA, INC.,                              OPPOSITION TO
21     INTERNATIONAL MEDICATION                    DEFENDANTS’ MOTIONS TO
       SYSTEMS, LTD., and AMERICAN                 DISMISS
22     REGENT, INC.,
23                                                 Hon. Dean D. Pregerson
             Defendants.
24

25

26

27
28                                             1    STOREY DECL. ISO PAR STERILE
                                                    PRODUCTS, LLC’S MEMORANDUM IN
                                                    OPPOSITION TO DEFENDANTS’ MOTIONS
                                                    TO DISMISS
          Case 3:18-cv-07603-WHO
     Case 2:13-cv-07460-DDP-E     Document
                              Document 63-1 116-1  Filed 02/06/20
                                             Filed 08/13/14  Page 2Page
                                                                    of 4 51 of 104
                                                                          Page  ID #:455



 1     I, Harold M. Storey, hereby state as follows:
 2
             1.     I am an attorney at Seed Intellectual Property Law Group, PLLC,
 3

 4
       counsel for defendant Par Sterile Products, LLC ("Par") in this action. I have

 5     personal knowledge of the facts set forth herein.
 6
             2.     I submit this declaration in support of Par's Opposition to
 7

 8
       Defendants' Motions to Dismiss.

 9           3.     Attached hereto as Exhibit 1 is a true and correct copy of excerpts
10
       from the U.S. Department of Health and Human Services, Food and Drug
11

12
       Administration ("FDA") Center for Drug Evaluation and Research ("CDER")

13     Medical Review(s) for ANDA No. 204200.
14
             4.     Attached hereto as Exhibit 2 is a true and correct copy of "Justice
15

16
       News" from the United States Department of Justice, dated July 30, 2013, titled

17     "Wyeth Pharmaceuticals Agrees to Pay $490.9 Million for Marketing the
18
       Prescription Drug Rapamune for Unapproved Uses," retrieved on August 8, 2014.
19

20
             5.     Attached hereto as Exhibit 3 is a true and correct copy of "Justice

21     News" from the United States Department of Justice, dated September 1, 2010,
22
       titled "Allergan Agrees to Plead Guilty and Pay $600 Million to Resolve
23

24
       Allegations of Off-Label Promotion ofBotox®," retrieved on August 8, 2014.

25           6.     Attached hereto as Exhibit 4 is a true and correct copy of"Justice
26
       News" from the United States Department of Justice, dated September 2, 2009,
27

28                                              2      STOREY DECL. ISO PAR STERILE
                                                       PRODUCTS, LLC'S MEMORANDUM IN
                                                       OPPOSITION TO DEFENDANTS' MOTIONS
                                                       TO DISMISS
          Case 3:18-cv-07603-WHO
     Case 2:13-cv-07460-DDP-E     Document
                              Document 63-1 116-1  Filed 02/06/20
                                             Filed 08/13/14  Page 3Page
                                                                    of 4 52 of 104
                                                                          Page  ID #:456



 1    titled "Justice Department Announces Largest Health Care Fraud Settlement in Its
2
      History," retrieved on August 8, 2014.
 3

4
              7.    Attached hereto as Exhibit 5 is a true and correct copy of a

 5    Declaration of Martin Buncher, filed on August 21, 2006 in Mutual Pharm. Co. v.
 6
      Ivax Pharm., Inc., U.S. Central District of California, Case No. 06-4474.
 7
 8
              8.    Attached hereto as Exhibit 6 is a true and correct copy of a

 9    Declaration of Joseph A. Matijow, filed on August 22, 2006 in Mutual Pharm.
10
      Co. v. Ivax Pharm., Inc., U.S. Central District of California, Case No. 06-4474.
11
12
              9.    Attached hereto as Exhibit 7 is a true and correct copy of a document

13    titled "Marketed Unapproved Drugs - Overview and FDA Enforcement Policies,"
14
      by Kurt Karst dated August 10, 2006.
15

16
              10.   Attached hereto as Exhibit 8 is a true and correct copy of the FDA

17    "Marketed Unapproved Drugs - Compliance Policy Guide," dated June 2006.
18
              11.   Attached hereto as Exhibit 9 is a true and correct copy of the FDA
19

20    "Marketed Unapproved Drugs -Compliance Policy Guide," dated September 19,

21    2011.
22
              12.   Attached hereto as Exhibit 10 is a true and correct copy of a print out
23

24
      from Hospira, Inc.' s website for its "Epinephrine Injection, USP" product,

25    retrieved on August 7, 2014.
26
27

28                                              3    STOREY DECL. ISO PAR STERILE
                                                     PRODUCTS, LLC'S MEMORANDUM IN
                                                     OPPOSITION TO DEFENDANTS' MOTIONS
                                                     TO DISMISS
          Case 3:18-cv-07603-WHO
     Case 2:13-cv-07460-DDP-E     Document
                              Document 63-1 116-1  Filed 02/06/20
                                             Filed 08/13/14  Page 4Page
                                                                    of 4 53 of 104
                                                                          Page  ID #:457



 1          13.    Attached hereto as Exhibit 11 is a true and correct copy of the
2
      question presented for Pam Wonderful LLC. v. Coca-Cola Co.
3

4
            14.    Attached hereto as Exhibit 12 is a true and correct copy of a print out

5     from http://labels.fda.gov/, retrieved on August 12, 2014
6
            15.    Attached hereto as Exhibit 13 is a true and correct copy of a
 7

 8
      declaration by Joseph A. Matijow, filed on September 11, 2009 in Mutual Pharm.

 9    Co. v. Watson Pharm., Inc., U.S. Central District of California, Case No. 09-cv-
10
      05700.
11

12
             16.   Attached hereto as Exhibit 14 is a true and correct copy of a

13    document relating to American Regent, Inc.'s EPINEPHRINE Injection, USP (1
14
      mg/mL) product.
15

16
             17.   Attached hereto as Exhibit 15 is a true and correct copy of a

17    document relating to Hospira, Inc.'s EPINEPHRINE Injection, USP 1:1000 (1
18
      mg/mL) product.
19

20          I declare under penalty of perjury that the foregoing is true and correct.

21    Executed on this 13th day of August, 2014 in Seattle, Washington.
22
23                                              By:
24

25
26
27

28                                             4      STOREY DECL. ISO PAR STERILE
                                                      PRODUCTS, LLC'S MEMORANDUM IN
                                                      OPPOSITION TO DEFENDANTS' MOTIONS
                                                      TO DISMISS
      Case 3:18-cv-07603-WHO
Case 2:13-cv-07460-DDP-E      Document
                          Document 63-6 116-1   Filed 02/06/20
                                         Filed 08/13/14   Page 1Page
                                                                 of 2854Page
                                                                         of 104
                                                                              ID #:480




                               Exhibit 5
             Case 3:18-cv-07603-WHO
       Case 2:13-cv-07460-DDP-E      Document
                                 Document 63-6 116-1   Filed 02/06/20
                                                Filed 08/13/14   Page 2Page
                                                                        of 2855Page
                                                                                of 104
                                                                                     ID #:481




           f COOKSEY, TOOLEN, GAGE, DUFFY & WOOG
               PATRJCK J. DUFFY [SBN 37881]
           2 A Professional Corporation
               535 Anton Boulevard, Tenth Floor
           3 Costa Mesa, California 92626-1977
               Telephone: (714) 431-1100
           4 Facsimile: (714) 431-1119
           5 COOLEY GODWARD LLP
               MICHAEL G. RHODES (116127)                                              ,. ·-,.'
                                                                                       t_-;   :-,>       •.. ,_.,
           6 JOHNS. KYLE (199196) .                                                    1,1.:.·                      l.·
             440 I Eastgate Mall                                                              C   ·-I

           7 San Diego, CA 92121                                                              :- :
                                                                                              r., '
             Telephone: (858) 550-6000                                                        :'\.. :    r-   i

           8 Facsimile: (858} 550-6420
             Email: r~odesmg@cooley.cmn; kylejs@cooley.com
           9
               COOLEY GODWARD LLP
          10 PETER J. WILLSEY (pro hac vice pending)
               AD~L. BARBA (pro hac vice pending)
          11 875 15 Street NW, 'Suite 800
               Washington, DC 20005-2221
                              f
          12 Telephone: 202 842-7845
             Facsnnile: 202 842-7899
          13 Email: wil se coole .com· abarea@cooley.com
          14 AttomeJ'§ for Plaintiffs MUTUAL PHARMACEUTICAL COMP ANY, INC.
               AR SCIENTIFIC, INC., AND AR HOLDING COMP ANY, INC.
          15
                                       UNITED STATES DISTRJCT COURT
          16
                                  FOR THE CENTRAL DISTRJCT OF CALIFORNIA
          17
               MUTUAL PHARMACEUTICAL                                  CASE NO. ED CV-06-4474 SGL(JCx)
          18 COMPANY, INC., a Pennsylvania
          19 corporation; AR SCIENTIFIC, INC.,                        DECLARATION OF MARTIN
               a Delaware corporation; and AR HOLDING                 BUNCHER IN SUPPORT OF
          20 COMP ANY, INC., a Delaware corporation,                  PLAINTIFFS' MEMORANDUM OF
                                                                      POINTS AND AUTHORITIES IN
          21                                                          SUPPORT OF MOTION FOR A
                                            Plaintiffs,               PRELIMINARY INJUNCTION
          22           V.                                             DIRECTED TO DEFENDANTS IVAX
          23                                                          AND ZENITH
_J
               IVAX PHARMACEUTICALS, INC., a                                                      z,;;
:::(      24 Florida corporation; ZENITH GOLDLINE
                                                                      DATE:    September )I~ 2006

-
2         25 PHARMACEUTICALS, INC., a Florida                         TIME:    10:00 a.m.


-
c..9
0:::.
0
          26
          27
               corporation,

                              Defendants.
                                                                      DEPT.:
                                                                      JUDGE:
                                                                               Ctrm 1
                                                                               Hon. Stephen G. Larson


          28


               510353 VI/SD




                                                          EXHIBIT 5
                                                            23
      Case 3:18-cv-07603-WHO
Case 2:13-cv-07460-DDP-E      Document
                          Document 63-6 116-1   Filed 02/06/20
                                         Filed 08/13/14   Page 3Page
                                                                 of 2856Page
                                                                         of 104
                                                                              ID #:482




    1           I, Martin Buncher, pursuant to 28 U.S.C. § 1746, hereby declare and say as
    2   follows:
    3            1.    I earned a Masters Degree in Consumer and Industrial Psychology at the
    4 University of Southern California in 1964 and have provided marketing research and
    5 marketing consulting services for 42 years across a broad spectrum of American and
    6 foreign industries. My experience with consumer and trade advertising and
    7 communications is extensive, and includes literally thousands of studies both
    8   qualitative and quantitative in nature, with many in the health care and
    9 pharmaceutical product field.
   10            2.    I have served as Vice-President and Member of the Board of the national
   11   American Marketing Association (AMA), as well as being similarly active in the
   12 American Society of Trial Consultants (ASTC), California Trial Lawyers Association
   13 (CTLA American Psychological Association (APA), Marketing Research Association
   14 (MRA), European Society for Marketing And Opinion Research (ESOMAR), and San
   15 Diego Advertising Association.
   16            3.    I have served on the faculty of San Diego State University and the
   17 University of California San Diego teaching marketing and marketing research courses.
   18   I have been a contributing author to marketing communications texts used world-wide
   19 in leading business schools as part of the teaching curriculum.
   20            4.    Since 1977, I have served as managing director of Intercontinental
   21   Marketing Investigations Inc. Our clients reflect a very broad cross-section of
   22 manufacturers and service providers , as well as, government, social, and political
   23 agencies in the United States and over 50 foreign countries.
   24 Ill
   25 Ill
   26 Ill
   27 Ill
   28   Ill
                                                      2
                                  DEC MARTIN BUNCHER ISO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
        510353 VI/SD




                                               EXHIBIT 5
                                                 24
      Case 3:18-cv-07603-WHO
Case 2:13-cv-07460-DDP-E      Document
                          Document 63-6 116-1   Filed 02/06/20
                                         Filed 08/13/14   Page 4Page
                                                                 of 2857Page
                                                                         of 104
                                                                              ID #:483




     1             5.   Specific examples of our areas of involvement include aging/mature
     2 markets, agriculture, airlines/aerospace, alcoholic beverages, apparel, automotive,
     3 confectionery, chemicals, computers/hi-tech hardware and software, construction, real
     4   estate, education, employee benefit programs, energy/utilities, financial/banking, foods,
     5 health/beauty aids, household products, health care/medical products and services,
     6 human resources, hotels/resorts, insurance, newspapers/magazines, pets, political
     7 campaigns, radio/TV, security systems, telecommunications, tobacco, toys/games,
     8 tourism, and zoological agencies.
     9             6.   In June, 2006, I conducted two surveys to probe the extent of confusion
    10 existing among Phannacists and Buyers of major pharmaceutical chains. They are
    11   attached as Exhibit 1. Both surveys revealed confusion in these populations
    12 attributable to the marketing of non-FDA-approved products such as quinine sulfate
    13 and colchicine. For the pharmacist survey, it was determined that:
   14                   •    48% of the pharmacists surveyed indicated that all of the drugs on
   15                        "Price Lists" provided by the major distributors of drug products,
   16                        which would generally include quinine sulfate as a listed drug, were
   17                        FDA approved.
   18                   •    More specifically, 62% stated that qumme sulfate was FDA
   19                        approved.
   20                   •    28% of the pharmacists surveyed felt that in general the "Price Lists
   21                        " provided complete infonnation regarding claims adjudication and
   22                        drug interaction pertaining to the use of quinine sulfate, but among
   23                        those who recalled this drug appearing on the price list they used,
   24                        the proportion rose to 38%.
   25 Ill
   26 Ill
   27    Ill
   28 Ill

                                                      3
                                  DEC MARTIN BUNCHER ISO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
         510353 VI/SD




                                               EXHIBIT 5
                                                 25
      Case 3:18-cv-07603-WHO
Case 2:13-cv-07460-DDP-E      Document
                          Document 63-6 116-1   Filed 02/06/20
                                         Filed 08/13/14   Page 5Page
                                                                 of 2858Page
                                                                         of 104
                                                                              ID #:484




    1                   •    35% of the pharmacists that had quinine sulfate on their cost sheets

    2                        and that were dispensing it felt they had complete information on
    3                        that drug. Thus, a noteworthy percentage of those most immediately
    4                        involved with dispensing quinine sulfate believed their price sheet
    5                        provided complete claims adjudication and drug interaction
    6                        infonnation.
    7                   •    56% of the pharmacists surveyed indicated that if they had two
    8                        different prescription quinine sulfate products with identical

    9                        strength, molecules and fonn, and if one of them were FDA
   10                        approved, the other one would also be approved.
   11            7.     For the pharmaceutical chain store buyers interviewed, whose
   12 companies, I am advised, represent over 50% of the market in terms of sales volume,
   13    it was determined that:
   14                   •    All refer to these Price Lists, primarily all of the time or frequently,
   15                        in the purchase of drugs.
   16                   •    The primary perception among these buyers is that all or most of the

   17                        prescription drugs listed are FDA approved. However, results show

   18                        that all are ordering a non-approved drug on their price list

   19                        (Colchicine), demonstrating the misconception generated about such

   20                        a non-FDA-approve d drug.        Though it was not practical to test

   21                        perceptions for all non-approved drugs on the price lists, it is logical
   22                        to conclude that if one is wrongly perceived in this manner, so are

    23                        others.
    24                  •     Identification of the non-approved drug by name (Colchicine)
    25                        confirmed the strong tendency among buyers to consider it an
    26                        approved drug.
    27 Ill
    28 Ill

                                                         4
                                   DEC MARTIN BUNCHER ISO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
         510353 VI/SD




                                               EXHIBIT 5
                                                 26
      Case 3:18-cv-07603-WHO
Case 2:13-cv-07460-DDP-E      Document
                          Document 63-6 116-1   Filed 02/06/20
                                         Filed 08/13/14   Page 6Page
                                                                 of 2859Page
                                                                         of 104
                                                                              ID #:485




     1                  •    Nearly half the buyers feel they receive complete information
     2                       regarding Colchicine claims adjudication and drug interaction
     3                       pe1iaining to its use, which also shows confusion, as this information
     4                       is in fact not completely provided, as I have been advised.
     5                  •    The tendency for buyers to be confused about FDA approved versus
     6                       non-FDA-approved drugs was clearly indicated when they were
     7                       asked to draw a conclusion about the approval status of any drug of
     8                       identical strength, molecules and form to another which had FDA
     9                       approval. All of the buyers responded that it "might or might not be"
    10                       or that they "could not say".
    11            8.    The data from these surveys show that a high percentage of pharmacists
   12 and buyers not only believe all listed drugs are FDA-approved, but that the usage
    13   information provided is complete. This is another misconception, caused by instructions
    14 for use and labeling. I have been advised that the labeling information for non-FDA-
    15 approved drugs is incomplete, failing to show all mandated contraindications and
    16   adverse drug reactions.
    17            9.    Moreover, by omitting the complete adverse event warnings from its
    18   labels, it is logical to conclude that non-FDA-approved products would appear safer in
    19 comparison to an FDA-approved product which does include all of the adverse event
    20 warnings, based on the principle that the more warnings presented, the less the trade
    21   and consumer is likely to perceive the drug as safe.
    22            10.   Listing of non-FDA-approved quinine sulfate drug product on numerous
    23 diug reporting "Price Lists" is therefore shown to deceive these consumer gatekeepers
    24 in the pharmaceutical trade, and to cause confusion.
    25            11.   Survey results have thus demonstrated that Defendant's active
    26 Ill
    27   Ill
    28 Ill

                                                       5
                                   DEC MARTIN BUNCHER ISO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
         510353 VI/SD




                                               EXHIBIT 5
                                                 27
      Case 3:18-cv-07603-WHO
Case 2:13-cv-07460-DDP-E      Document
                          Document 63-6 116-1   Filed 02/06/20
                                         Filed 08/13/14   Page 7Page
                                                                 of 2860Page
                                                                         of 104
                                                                              ID #:486




    1 participation in the Price Lists which are known to represent a major drug-marketing
    2 communication-channel to pharmacists and chain store buyers, and providing these
    3 Price List compilers with incomplete information, knowing that these Price Lists are
    4 used to order, prescribe, purchase and/or dispense their non-FDA-approved drugs
    5   throughout the United States and California, constitutes deceptive advertising,
    6 deceptive promotion and deceptive marketing.
    7 Ill
    8            12.   Based on the survey data, a substantial portion of pharmacists and buyers
    9 wrongly perceive that non-FDA-approved drugs including quinine sulfate as well as
   10 others such as colchicine listed by price/dispensing services are FDA-approved, that
   11   is, safe and effective according to FDA standards, while in fact, no quinine sulfate drug
   12 except Qualiquin™, as I have been advised, meets these standards.
   13           I declare under penalty of perjury under the laws of the United States that the
   14 foregoing is true and correct.
   15           Executed at Say)    Autz , ~.;.,            on August _iK___, 2006.
   16
   17
                                                                     MARTIN BUNCHER
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                       6
                                   DEC MARTIN BUNCHER ISO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
        510353 VI/SD




                                                EXHIBIT 5
                                                  28
       Case 3:18-cv-07603-WHO
Case 2:13-cv-07460-DDP-E       Document
                           Document 63-14 116-1  Filed 02/06/20
                                           Filed 08/13/14  Page 1Page
                                                                  of 1761 Page
                                                                          of 104ID #:565




                               Exhibit 13
            Case2:09-cv-05700-PA-RZ
                 3:18-cv-07603-WHO
     Case 2:13-cv-07460-DDP-E
          Case                      Document
                                Document 63-14 116-1
                                     Document         Filed 09/11/2009
                                                            02/06/20
                                                Filed 08/13/14
                                                54    Filed     Page 2Page1762 Page
                                                                       of Page of 104
                                                                                1 of ID #:566
                                                                                     16




                  1   COOLEY GODWARD KRONISH LLP
                      MICHAEL G. RHODES (CALIFORNIA BAR NO. 116127)
                  2    RHODESMG COOLEY.COM )
                       0    S. KYL       ALI O  BARNO. 199196)
                  3   (JKYLE@COOL Y.COM)
                      4401 Eastgate Mall
                  4   San Diego, CA 92121-1909
                      Telephone: (858) 550-6000
                  5   Facsimile: (858) 550-6420
                  6   PETERJ. WILLSEY (PROHAC VICE)
                      (PWILLSEY~C OOLEY.COM)
                  7   NISHAN KO TAHACHCHI (CALIFORNIA BAR NO. 221612)
                      (NKOTTAHAC HCHI COOLEY.COM
                  8   BRENDAN J.         G      PRO HAC V, E)     ·
                      (BHUGHES@C OOLEY. OM)
                  9   177 6th Street N.W., Suite 1100
                      Washington, DC 20001-3703
               10     Telephone:· .(202) 842-7800
                      Facsimile: (202) 842-7899
               11
                      VALLE & ASSOCIATES
               12     JEFFREY B. VALLE (CALIFORNIA BAR NO. 110060)
                      OVALLE VALLEASSOC IATES.COM)
               13     THOMAS . FRIEDMAN ALIFORNIA BAR NO. 205407)
                      (TFRIEDMAN@ VALLEA SOCIATES.COM )
               14     l 1911 San Vicente Blvd., Smte 3 24
                      Los Angeles, CA 90049
               15     Telephone: (310) 476-0300
                      Facsimile: (310) 4 76-0333
               16
                      Attorneys for Plaintiffs
               17     MUTUAL PHARMACEUT ICAL COMP ANY, INC., AR
                      SCIENTIFIC, INC., and AR HOLDING COMPANY, INC.
               18
               19                          UNITED STATES DISTRICT COURT

               20                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

               21
                      MUTUAL PHARMACEUT ICAL                     Case No. CV 09-05700 PA (RZx)
               22     COMP ANY, INC., a Pennsylvania
                      corporation; AR SCIENTIFIC, INC., a        Related to: CV 09-05761 PA (RZx)
               23     Delaware comoration; and AR                Honorable Percy Anderson
                      HOLDING COMPANY, INC., a
               24     Delaware corporation,
                                                                 DECLARATIO N OF JOSEPH A.
               25                   Plaintiffs,                  MATIJOW IN SUPPORT OF
                                                                 PLAINTIFFS' MOTION FOR
               26             v.
                                                                 PRELIMINAR Y INJUNCTION
               27     WATS ON PHARMACEUT ICALS,
                      INC., a Nevada corporation; WEST-          Time: 1:30 pm
               28     WARD PHARMACEUT ICAL CORP.
COOLEYG0DWARD                                               1.        DECLARATION OF JOSEPH A. MATIJOW IN SUPPORT OF
 KRONISHLLP           99583v2/DC
AnORNEYS AT LAW                                                      PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
  WASHINGTON


                                                  EXHIBIT 13
                                                    100
       Case2:09-cv-05700-PA-RZ
            3:18-cv-07603-WHO
Case 2:13-cv-07460-DDP-E
     Case                      Document
                           Document 63-14 116-1
                                Document         Filed 09/11/2009
                                                       02/06/20
                                           Filed 08/13/14
                                           54    Filed     Page 3Page1763 Page
                                                                  of Page of 104
                                                                           2 of ID #:567
                                                                                16




      1    a Delaware COrJ?Oration; VISION                 Date: October 5, 2009
           PHARMA, LLC, a New Jersey
      2    corporation; and EXCELLIUM                      Courtroom No. 15
           PHARMACEUTICAL, INC., a New
      3    Jersey corporation,
      4                     Defendants.
      5
      6
      7    I, Joseph A. Matijow, pursuant to 28 U.S.C. § 1746, hereby declare and say as follows:

      8           1.    I am the Vice President of Operations and Business Development at
      9    Medical Marketing Research, Inc. ("I\IUV1R").

    10            2..   I obtained a Bachelor of Arts degr~e from North Carolina State University
     11    and a Master of Business Administration degree from Campbell University.

    12            3.    I am a market research professional with 10 years of experience m
    13     healthcare-related market research, including qualitative and quantitative research
    14     relating to specialties such as cardiology, rheumatology, dermatology, gastroenterology,
    15     infectious diseases, neurology, oncology, pulmonology, surgery, and urology. I have
    16     continuously worked for MMR since January 1999.

    17 ·          4.    As Vice President of Operations and Business Development at MMR, I
    18     am involved with all aspects of research design, including but not limited to
    19 . methodology selection, questionnaire design, sample management, and the analysis and.
    20     presentation of results.   I have experience conducting qualitative and quantitative
    21     research among consumers, physicians, pharmacists, and other healthcare professionals.

    22           5.       Over the past 10 years at MMR, I have conducted research in numerous
    23     therapeutic categories, including but not limited to allergic rhinitis, anxiety disorders,
    24     epilepsy, atrial fibrillation, asthma, attention deficit disorder (ADD)/attention deficit
    25     hyperactivity disorder (ADHD), bi-polar disorder, contraceptives, diabetes, HIV/AIDS,
    26     incontinence, impotence, migraines, oncology, Parkinson's disease, psoriasis, pain
    27     management, sleep apnea, and spasticity.

    28           6.     I have experience designing numerous types of research, including but not
                                                      2.       DECLARATION OF JOSEPH A. MATIJOW IN SUPPORT OF
                                                               PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION


                                            EXHIBIT 13
                                              101
       Case2:09-cv-05700-PA-RZ
            3:18-cv-07603-WHO
Case 2:13-cv-07460-DDP-E
     Case                      Document
                           Document 63-14 116-1
                                Document         Filed 09/11/2009
                                                       02/06/20
                                           Filed 08/13/14
                                           54    Filed     Page 4Page1764 Page
                                                                  of Page of 104
                                                                           3 of ID #:568
                                                                                16




      I   limited to: consumer confusion studies; awareness, tracking, and usage studies; ad
      2   testing; segmentation studies; pricing studies; Rx-OTC switch studies; and concept
      3   testing.
      4           7.     From August 11, 2009 to September 2, 2009, M1v1R, under my
      5   supervision, conducted a national research study to determine whether confusion exists
      6   among retail pharmacists as a result of pharmaceutical companies using clinical and
      7   pricing drug information databases ("Price Lists"), which are integrated with
      8   pharmacy computer systems, and online drug product ordering systems provided by
      9   wholesalers ("Wholesaler Ordering Systems") to market prescription drug products that
     10   are not approved by th~ FDA. The relevant survey· results are detailed in the attached
     11   report, a true and correct copy of which is attached as Exhibit A.
     12           8.     The survey revealed the following:
     13       •   Approximately 99% of pharmacists use a pharmacy computer system to
     14           determine the clinical and pricing information for prescription drugs;
     15       •   Approximately 95% of pharmacists believe that when they dispense a
     16           prescription drug listed on their pharmacy computer systems, the prescription
     17           drug is approved by the FDA;
     18       •   Approximately 93%· of pharmacists believe that if colchicine products are
     19           listed on their pharmacy computer systems, those products are approved by
     20           the FDA;
     21       •   Approximately 41 % of the surveyed pharmacists identified either First
     22           Databank, Medi-Span, Gold Standard, or Redbook as the source of the
     23           clinical and pricing information integrated in their pharmacy computer
     24           systems;
     25       •   Approximately 86% of pharmacists purchase prescription drugs for their
     26           pharmacy using an online ordering system;
     27       •      Approximately 94% of pharmacists believe that when they purchase a
     28           prescription drug listed on their online ordering system, the prescription drug
                                                     3.      DECLARATION OF JOSEPH A. MATIJOW IN SUPPORT OF
                                                                  PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION


                                             EXHIBIT 13
                                               102
       Case2:09-cv-05700-PA-RZ
            3:18-cv-07603-WHO
Case 2:13-cv-07460-DDP-E
     Case                      Document
                           Document 63-14 116-1
                                Document         Filed 09/11/2009
                                                       02/06/20
                                           Filed 08/13/14
                                           54    Filed     Page 5Page1765 Page
                                                                  of Page of 104
                                                                           4 of ID #:569
                                                                                16




         1          is approved by the FDA;
         2      • Approximately 93% of pharmacists believe that if colchicine products are
         3          listed on their online ordering system, those products are approved by the
         4          FDA;
         5      •   100% of pharmacists, if they had the choice, would choose to purchase a
         6          prescription drug for their phannacy that was approved by the FDA, rather
         7          than a prescription drug that was not approved by the FDA;
         8      •   Approximately 90% · of pharmacists stated that a drug product wholesaler
        ·9          provides the online ordering systems. used by their pharmacy; and.
        10      •   Approximately 83% of the surveyed pharmacists identified either McKesson
        11          Corporation, Cardinal Health, Inc., or AmerisourceBergen Corporation as a
        12          wholesaler that provides the on line ordering systems used by their pharmacy.
        13
        14          I declare under penalty of perjury under the laws of the United States that the
        15   foregoing is true and correct.
        16
        17   Executed at Raleigh, North Carolina on September 9, 2009.
        18
       -19
       20
       21
       22
       23
       24
       25
       26
       27
       28
                                                       4.      OECLARA'flON 01<' JOStrH A. MATIJ()W IN 61.Jl'l'ORTOF
                                                               PLAIN1lllFS' MOTION FOR PRELIMINARY JNJUNCl10N




                                              EXHIBIT 13
                                                103
       Case2:09-cv-05700-PA-RZ
            3:18-cv-07603-WHO
Case 2:13-cv-07460-DDP-E
     Case                      Document
                           Document 63-14 116-1
                                Document         Filed 09/11/2009
                                                       02/06/20
                                           Filed 08/13/14
                                           54    Filed     Page 6Page1766 Page
                                                                  of Page of 104
                                                                           5 of ID #:570
                                                                                16




                                  EXHIBIT A




                                       EXHIBIT 13
                                         104
                             Case 3:18-cv-07603-WHO
                      Case 2:13-cv-07460-DDP-E       Document
                                                 Document 63-14 116-1  Filed 02/06/20
                                                                 Filed 08/13/14  Page 7Page
                                                                                        of 1767 Page
                                                                                                of 104ID #:571



Pharmacist Confusion Survey                                                                              August/September 2009




                                                                                                                                 Case 2:09-cv-05700-PA-RZ
             r-                         Pharmacist Confusion Survey




                                                                                                                                 Document 54
                                                                                                                                 Filed 09/11/2009
                                                                                                                                 Page 6 of 16
                              Conducted      by Medical Marketing
                                                                Research, Inc.
                                             August/September 2009



                                                             Exhibit A
                                                                5
                                                             EXHIBIT 13
                                                               105
                             Case 3:18-cv-07603-WHO
                      Case 2:13-cv-07460-DDP-E       Document
                                                 Document 63-14 116-1  Filed 02/06/20
                                                                 Filed 08/13/14  Page 8Page
                                                                                        of 1768 Page
                                                                                                of 104ID #:572


Pharmacist Confusion Survey                                                                                    August/September 2009

             Do you use a pharmacy computer system· to determine




                                                                                                                                       Case 2:09-cv-05700-PA-RZ
             the clinical and pricing information for prescription drugs?



                                        100%




                                                                                                                                       Document 54
                                        75%
                               .....
                                C/)
                                C/)
                               .(3
                                C\1
                                E
                                .....
                                co
                               ..c
                               0..      50%




                                                                                                                                       Filed 09/11/2009
                               4-
                                0
                               .....
                                c
                                Q)
                                0
                                .....
                                Q)
                               0..
                                        25%




                                                                                                                                       Page 7 of 16
                                                                                    1.2%.
                                         0%
                                                       Yes                           No

                                                                    Statistics
                                                             PercentaQe Frequency        Base
                                                 Yes          98.8%   494
                                                                                               500
                                                 No           _L2%_ L._L~           -~   ...   ------.-.-~.-




                                                                   Exhibit A
                                                                      6
                                                                   EXHIBIT 13
                                                                     106
                             Case 3:18-cv-07603-WHO
                      Case 2:13-cv-07460-DDP-E       Document
                                                 Document 63-14 116-1  Filed 02/06/20
                                                                 Filed 08/13/14  Page 9Page
                                                                                        of 1769 Page
                                                                                                of 104ID #:573


Pharmacist Confusion Survey                                                                              August/September 2009


             When you dispense a prescription drug listed on the




                                                                                                                                 Case 2:09-cv-05700-PA-RZ
             pharmacy computer system, do you believe that the
             prescription drug is approved by the FDA?

                                                 :   95.14%
                                          100%




                                                                                                                                 Document 54
                                 C/)      75%
                                -I-'
                                 C/)
                                '(3
                                 co
                                 E
                                 "-
                                 co
                                ..c
                                CL        50%
                                "-




                                                                                                                                 Filed 09/11/2009
                                 0
                                .......
                                 c
                                 (l)
                                 2
                                 (l)
                                CL
                                          25%




                                                                                                                                 Page 8 of 16
                                           0%
                                                           Yes                            No


                                                                       Statistics
                                                                 Percenta~e  Freauencv     Base
                                                     Yes          95.14%            470
                                                                                           494
                                                     No           4.86%             24
                                                                        Exhibit A
                                                                           7

                                                                       EXHIBIT 13
                                                                         107
                             Case 3:18-cv-07603-WHO
                      Case 2:13-cv-07460-DDP-E       Document
                                                Document 63-14 116-1   Filed 02/06/20
                                                                Filed 08/13/14         Page
                                                                                 Page 10     70 of
                                                                                         of 17     104ID #:574
                                                                                                Page


Pharmacist Confusion Survey                                                                             August/September 2009

             If colchicine products are listed on your pharmacy




                                                                                                                                Case 2:09-cv-05700-PA-RZ
             computer system, would you believe that those products
             are approved by the FDA?


                                             100%
                                                    . 93.12%




                                                                                                                                Document 54
                                             75%
                               .....C/)C/)
                               '0
                                 (\j
                                 E
                                 '-
                                 (\j
                               ..c
                               0...          50%
                               4-




                                                                                                                                Filed 09/11/2009
                                 0
                               .....c
                                 (l)
                                 ()
                                 '-
                                 (l)
                               0...
                                             25%




                                                                                                                                Page 9 of 16
                                              0%
                                                          Yes                           No


                                                                       Statistics
                                                                Percentaqe Freauencv     Base
                                                    Yes          93.12%           460
                                                                                         494
                                                    No            6.88%           34
                                                                       Exhibit A
                                                                          8

                                                                       EXHIBIT 13
                                                                         108
                                Case 3:18-cv-07603-WHO
                         Case 2:13-cv-07460-DDP-E       Document
                                                   Document 63-14 116-1   Filed 02/06/20
                                                                   Filed 08/13/14         Page
                                                                                    Page 11     71 of
                                                                                            of 17     104ID #:575
                                                                                                   Page


Pharmacist Confusion Survey                                                                                             August/September 2009

                  What data provider supplies the clinical and pricing




                                                                                                                                                Case 2:09-cv-05700-PA-RZ
                  information to your pharmacy computer system?

                  100%




           (/')
          ""-'
                  75%
           (/')
          .(3




                                                                                                                                                Document 54
           C1:l
           E
           '-
           C1:l

          ct
          <I-
                  50%
           o
          .....
           c
           (])
                                                                                                            34.82%
           (.)
           '-
           (])              25.71%




                                                                                                                                                Filed 09/11/2009
          0...     25%


                                                             2.83%                 2.02%
                   0%
                         First Databank   Medi-Span· Gold Standard            Red Book          Other      Don't Know

                                                                      Statistics




                                                                                                                                                Page 10 of 16
                                                             Percentaqe        Frequencv       Base
                                            First Databank    25.71%                127
                                              Medi-Span       10.32%                 51
                                            Gold Standard      2.83%                 14    .   494    ..
                                               Red Book        2.02%                 10
                                                 Other        24.29%                120
                                           _Don't Know        34.82%                172


                                                                       Exhibit A
                                                                          9
                                                                       EXHIBIT 13
                                                                         109
                             Case 3:18-cv-07603-WHO
                      Case 2:13-cv-07460-DDP-E       Document
                                                Document 63-14 116-1   Filed 02/06/20
                                                                Filed 08/13/14         Page
                                                                                 Page 12     72 of
                                                                                         of 17     104ID #:576
                                                                                                Page


Pharmacist Confusion Survey                                                                                            August/September 2009

             Do you purchase prescription drugs for your pharmacy




                                                                                                                                               Case 2:09-cv-05700-PA-RZ
             using an online ordering system?



                                        100%
                                               I


                                                   --
                                                   _. _         85.8%

                                               I




                                                                                                                                               Document 54
                                                    ~~~-    .   '''-'-'- _ . ' ,

                                        75%
                                .....
                                 (/)

                                .~
                                 0
                                 co
                                 E
                                 "-
                                 co
                                .r::.
                                0..     50%
                                .....




                                                                                                                                               Filed 09/11/2009
                                 0
                                ....c
                                 Q)
                                 ()
                                 "-
                                 <J.)
                                0..
                                        25%




                                                                                                                                               Page 11 of 16
                                         0%
                                                                   Yes                                     No


                                                                                                                   .
                                                                                          Statistics
                                                                                   Percentaae Freauencv     Base   I

                                                           Yes                       85.8%           429
                                                                                                            500
                                                    ~.. ~ t\j~-- ~14.2%_ - - 71                                    I


                                                                                         Exhibit A
                                                                                             10
                                                                                         EXHIBIT 13
                                                                                           110
                             Case 3:18-cv-07603-WHO
                      Case 2:13-cv-07460-DDP-E       Document
                                                Document 63-14 116-1   Filed 02/06/20
                                                                Filed 08/13/14         Page
                                                                                 Page 13     73 of
                                                                                         of 17     104ID #:577
                                                                                                Page


Pharmacist Confusion Survey                                                                             August/September 2009

             When you purchase a prescription drug listed on your




                                                                                                                                Case 2:09-cv-05700-PA-RZ
             online ordering system, do you believe that the
             prescription drug is' approved by the FDA?


                                         100%




                                                                                                                                Document 54
                                 (/)
                                         75%
                                ......
                                 (/)
                                '0
                                 Cil
                                 E
                                 I-
                                 co
                                .c
                                0..      50%




                                                                                                                                Filed 09/11/2009
                                4-
                                 0
                                ......
                                 c
                                 (])
                                 0
                                 I-
                                 (])
                                0..
                                         25%




                                                                                                                                Page 12 of 16
                                          0%
                                                          Yes                           No


                                                                       Statistics
                                                                Percentaae Freauencv     Base
                                                    Yes          94.17%           404
                                                                                         429
                                                ,----No           5.83%            25
                                                                       Exhibit A
                                                                          11

                                                                       EXHIBIT 13
                                                                         111
                             Case 3:18-cv-07603-WHO
                      Case 2:13-cv-07460-DDP-E       Document
                                                Document 63-14 116-1   Filed 02/06/20
                                                                Filed 08/13/14         Page
                                                                                 Page 14     74 of
                                                                                         of 17     104ID #:578
                                                                                                Page


Pharmacist Confusion Survey                                                                             August/September 2009
                                                 "                                               .

             If colchicine products are listed on your online ordering




                                                                                                                                Case 2:09-cv-05700-PA-RZ
             system, do you beli,eve that those products are approved
             by the FDA?


                                          100%
                                                      92.77%




                                                                                                                                Document 54
                                          75%
                                ....,
                                 (/)
                                 (/)
                                '(5
                                 ('(l
                                 E
                                 '--
                                 ('(l
                                .r::::.
                                a..       50%




                                                                                                                                Filed 09/11/2009
                                4-
                                 0
                                .....c
                                 <J.)
                                 C>
                                 '--
                                 Q)
                                a..
                                          25%




                                                                                                                                Page 13 of 16
                                           0%
                                                           Yes                           No


                                                                        Statistics
                                                                 Percentaqe Frequencv     Base
                                                     Yes          92.77%           398
                                                                                          429
                                                     No            7.23%            31
                                                                        Exhibit A
                                                                           12

                                                                       EXHIBIT 13
                                                                         112
                             Case 3:18-cv-07603-WHO
                      Case 2:13-cv-07460-DDP-E       Document
                                                Document 63-14 116-1   Filed 02/06/20
                                                                Filed 08/13/14         Page
                                                                                 Page 15     75 of
                                                                                         of 17     104ID #:579
                                                                                                Page


Pharmacist Confusion Survey                                                                                                      August/September 2009

             If you had the choice between purchasing a prescription




                                                                                                                                                         Case 2:09-cv-05700-PA-RZ
             drug for your pharmacy that was not approved by the
             FDA and a prescription drug that was approved by the
             FDA, which prescription drug would you, purchase?
                                                              100%                                                          ~"
                                         100%




                                                                                                                                                         Document 54
                                          75%
                                  CfJ
                                ......
                                 CfJ
                                '13
                                 m
                                 E
                                 I..-
                                 m
                                .r:
                                0..       50%
                                4-




                                                                                                                                                         Filed 09/11/2009
                                 0
                                ......
                                 c
                                 (j)
                                 ()
                                 I..-
                                 (j)
                                0..
                                          25%




                                                                                                                                                         Page 14 of 16
                                           0%
                                                         Prescription Drug              Prescription Drug Not
                                                       Approved by the FDA              Approved by the FDA

                                                                           Statistics
                                                                                          Percentaoe   ' Freoue'ncv   Base
                                           Prescription Druq Approved by the FDA            100%            429,
                                                                                                                      429
                                         Prescription Druo Not Approved by the FDA            0%             0

                                                                           Exhibit A
                                                                               13
                                                                           EXHIBIT 13
                                                                             113
                             Case 3:18-cv-07603-WHO
                      Case 2:13-cv-07460-DDP-E       Document
                                                Document 63-14 116-1   Filed 02/06/20
                                                                Filed 08/13/14         Page
                                                                                 Page 16     76 of
                                                                                         of 17     104ID #:580
                                                                                                Page


Pharmacist Confusion Survey                                                                             August/September 2009


             Does a drug produ'ctwholesaler provide the online




                                                                                                                                Case 2:09-cv-05700-PA-RZ
             ordering system used by your pharmacy?


                                         100%
                                                   90.44%




                                                                                                                                Document 54
                                         75%
                                 C/)
                                ......
                                 C/)
                                .(3
                                 m
                                 E
                                 ~
                                 m
                                .c
                                0...     50%




                                                                                                                                Filed 09/11/2009
                                4-
                                 0
                                .....
                                 c
                                 Q)
                                 (j
                                 ~
                                 Q)
                                0...
                                         25%




                                                                                                                                Page 15 of 16
                                          0%
                                                        Yes                          No

                                                                     Statistics
                                                              Percentcme Freauencv    Base
                                                  Yes          90.44%          388    429
                                                _NQ_~ ,--9.56%                 41
                                                                    ExhibilA
                                                                      14
                                                                    EXHIBIT 13
                                                                      114
                             Case 3:18-cv-07603-WHO
                      Case 2:13-cv-07460-DDP-E       Document
                                                Document 63-14 116-1   Filed 02/06/20
                                                                Filed 08/13/14         Page
                                                                                 Page 17     77 of
                                                                                         of 17     104ID #:581
                                                                                                Page


Pharmacist Confusion Survey                                                                                                 August/September 2009

                 What drug product wholesaler providesth.e online ordering




                                                                                                                                                    Case 2:09-cv-05700-PA-RZ
                 system used by your pharmacy? (Select all that apply)
              100%




              75%
     .....
      (f)
      (f)
     '0
      co




                                                                                                                                                    Document 54
      E
      '-
      co
     .c
     CL       50%
     'I-               43.81%
      0
     .....c
      Q)
      (.)
      '-
      (j)
     CL




                                                                                                                                                    Filed 09/11/2009
              25%



                                                                                                                1.03%
               0%
                                                                    AmerisourceBergen
                       McKesson               Cardinal Health                                    Other         Don't Know
                                                                     Corporation (ABC)




                                                                                                                                                    Page 16 of 16
                                                                  Statistics
                                                                     Percentage      Frequency       Base
                                          McKesson                      43.81%          170
                                                        ..
                                                        "




                                        Cardinal Health                 27.58%          107
                              AmerisourceBergen Corporation (ABC)       17.01%           66              388
                                             Other                      18.30%           71
                                          Don't Know                   1.03%             4

                                                                         Exhibit A
                                                                            15
                                                                         EXHIBIT 13
                                                                           115
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 78 of 104




                       Exhibit 6
                  Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 79 of 104




       Morningstar® Document Research℠

       FORM 10-K
       LANNETT CO INC - LCI
       Filed: August 28, 2017 (period: June 30, 2017)

       Annual report with a comprehensive overview of the company




The information contained herein may not be copied, adapted or distributed and is not warranted to be accurate, complete or timely. The user
assumes all risks for any damages or losses arising from any use of this information, except to the extent such damages or losses cannot be
limited or excluded by applicable law. Past financial performance is no guarantee of future results.
                          Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 80 of 104
Table of Contents



                                                         UNITED STATES
                                             SECURITIES AND EXCHANGE COMMISSION
                                                                                                Washington, D.C. 20549

                                                                                                 FORM 10-K
(Mark One)

      x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                     For the fiscal year ended June 30, 2017
                                                                                                                OR

      o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                    For the transition period from                            to
                                                                                          Commission File No. 001-31298

                                                                         LANNETT COMPANY, INC.
                                                                             (Exact name of registrant as specified in its charter)
                                          State of Delaware                                                                                                        XX-XXXXXXX
                                        State of Incorporation                                                                                              I.R.S. Employer I.D. No.
                                                                                         9000 State Road
                                                                                 Philadelphia, Pennsylvania 19136
                                                               Registrant’s telephone number, including area code: (215) 333-9000
                                                                  (Address of principal executive offices and telephone number)
      Securities registered under Section 12(b) of the Exchange Act:
                                                                                          Common Stock, $.001 Par Value
                                                                                                (Title of class)
      Securities registered under Section 12(g) of the Exchange Act: None
      Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x No o
      Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x
    Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934
during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing
requirements for the past 90 days. Yes x No o
     Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the
best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this
Form 10-K. o
    Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See
definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange
Act. (Check one):
                                     Large accelerated filer x                                                                                                 Accelerated filer o

                                 Non-accelerated filer o                                                                                               Smaller reporting company o
                      (Do not check if a smaller reporting company)                                                                                    Emerging growth company o
    Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter
period that the registrant was required to submit and post such files). Yes x No o
    If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any
new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o
      Indicate by check mark whether the registrant is a shell company (as defined in Rule 12B-12 of the Exchange Act). Yes o No x
     Aggregate market value of common stock held by non-affiliates of the registrant, as of December 31, 2016 was $613,312,878 based on the closing price
of the stock on the NYSE.
      As of July 31, 2017, there were 37,284,317 shares of the registrant’s common stock, $.001 par value, outstanding.




Source: LANNETT CO INC, 10-K, August 28, 2017                                                                                                                                   Powered by Morningstar® Document Research℠
The information contained herein may not be copied, adapted or distributed and is not warranted to be accurate, complete or timely. The user assumes all risks for any damages or losses arising from any use of this information,
except to the extent such damages or losses cannot be limited or excluded by applicable law. Past financial performance is no guarantee of future results.
                          Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 81 of 104

Table of Contents

                                                                                                TABLE OF CONTENTS

PART I
              ITEM 1. DESCRIPTION OF BUSINESS                                                                                                                                                                                         4
              ITEM 1A. RISK FACTORS                                                                                                                                                                                                  22
              ITEM 2. DESCRIPTION OF PROPERTY                                                                                                                                                                                        37
              ITEM 3. LEGAL PROCEEDINGS                                                                                                                                                                                              37
              ITEM 4. MINE SAFETY DISCLOSURES                                                                                                                                                                                        37
PART II
              ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS                                                                                                                                                       38
              ITEM 6. SELECTED FINANCIAL DATA                                                                                                                                                                                        40
              ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS                                                                                                                          41
              ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK                                                                                                                                                    58
              ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA                                                                                                                                                                    58
              ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE                                                                                                                           58
              ITEM 9A. CONTROLS AND PROCEDURES                                                                                                                                                                                       58
              ITEM 9B. OTHER INFORMATION                                                                                                                                                                                             60
PART III
              ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE                                                                                                                                                        60
              ITEM 11. EXECUTIVE COMPENSATION                                                                                                                                                                                        64
              ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER
              MATTERS                                                                                                                                                                                                                84
              ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE                                                                                                                                     87
              ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES                                                                                                                                                                        88
PART IV
       ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES                                                                                                                                                                              88
SIGNATURES                                                                                                                                                                                                                           93

                                                                                                                  2




Source: LANNETT CO INC, 10-K, August 28, 2017                                                                                                                                   Powered by Morningstar® Document Research℠
The information contained herein may not be copied, adapted or distributed and is not warranted to be accurate, complete or timely. The user assumes all risks for any damages or losses arising from any use of this information,
except to the extent such damages or losses cannot be limited or excluded by applicable law. Past financial performance is no guarantee of future results.
                          Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 82 of 104

Table of Contents

Butalbital products, which are orally administered in capsule or tablet dosage forms, are prescribed to treat migraines and tension headaches caused by
contractions of the muscles in the neck and shoulder area. The drug is prescribed primarily for adults of various demographics. Migraines are an increasingly
prevalent condition in the United States, and we believe the demand for effective medical treatments will continue to increase. Net sales of Butalbital
products totaled $19.6 million in fiscal year 2017. Although new innovator drugs to treat migraines have been introduced by brand-name drug companies,
we believe that there is still a loyal following of doctors and consumers who prefer to use Butalbital products for treatment. In our distribution of these
products, we compete with products from Mallinckrodt, Mikart, Qualitest, Watson, West-Ward, Teva and Breckenridge.

Ursodiol Capsules

Ursodiol Capsules are produced and marketed in 300 mg capsules and are used for the treatment of gallstones. Net sales of Ursodiol capsules totaled $48.6
million in fiscal year 2017. We compete with generic products from Epic and Mylan, as well as the brand product Actigall distributed by Teva.

Omeprazole Capsules

Omeprazole is a proton pump inhibitor that decreases the amount of acid produced in the stomach. The product is a generic version of the branded drug
Prilosec®. It is indicated for heartburn or irritation of the esophagus caused by gastroesophageal reflux disease. KUPI produces Omeprazole DR capsules in
10mg, 20mg and 40mg dosages. Net sales of Omeprazole capsules totaled $25.3 million in fiscal year 2017. In distributing this product, we compete
primarily with Sandoz, Dr. Reddy’s and Zydus.

Methylphendiate Hydrochloride ER

Methylphenidate ER is a central nervous system stimulant indicated for the treatment of Attention Deficit Hyperactivity Disorder (“ADHD”) in children six
years of age and older, adolescents and adults up to the age of 65. The product is a generic version of the branded drug Concerta®, which is currently
marketed by Janssen Pharmaceuticals, Inc. and competes with a generic product marketed by Mallinckrodt Pharmaceuticals and Mylan as well as an AG
marketed by Teva. The product was approved by the FDA in 2013 with a therapeutic equivalence rating of AB, meaning the FDA deemed it therapeutically
equivalent to the brand-name drug, Concerta®. Net sales of Methylphenidate ER tablets totaled $32.7 million in fiscal year 2017.

During a teleconference in November 2014, the FDA informed KUPI that it had concerns about whether generic versions of Concerta® (methylphenidate
hydrochloride extended release tablets), including KUPI’s Methylphenidate ER product, are therapeutically equivalent to Concerta®. The FDA indicated
that its concerns were based in part on adverse event reports concerning lack of effect and its analyses of pharmacokinetic data. The FDA informed KUPI that
it was changing the therapeutic equivalence rating of its product from “AB” (therapeutically equivalent) to “BX.” A BX-rated drug is a product for which
data are insufficient to determine therapeutic equivalence; it is still approved and can be prescribed, but the FDA does not recommend it as automatically
substitutable for the brand-name drug at the pharmacy.

During the November 2014 teleconference, the FDA also asked KUPI to either voluntarily withdraw its product or to conduct new bioequivalence (“BE”)
testing in accordance with the recommendations for demonstrating bioequivalence to Concerta proposed in a new draft BE guidance that FDA issued earlier
that November. The FDA had approved the KUPI product (and originally granted it an AB rating) in 2013, on the basis of KUPI data showing its product met
bioequivalence criteria set forth in draft bioequivalence guidance that FDA had issued in 2012. The FDA’s position concerning the KUPI product was the
subject of a public announcement by the agency. The Company agreed to conduct new bioequivalence studies per the new draft bioequivalence guidance.
KUPI submitted the data from those studies to FDA in June 2015. The Company continues to pursue the FDA to obtain its decision on the submitted study as
well as its response on whether it will restore the AB-rating for our product.

On October 18, 2016, the Company received notice from the FDA that it will seek to withdraw approval of the Company’s ANDA for Methylphenidate ER.
The FDA’s notice includes an opportunity for the Company to request a hearing on this matter. The Company initially had until November 17, 2016 to
request the hearing and until December 19, 2016 to submit all data, information and analyses upon which the request for a hearing relies.

On November 30, 2016, the Company announced that the FDA granted a 90-day extension to submit documentation related to the hearing request. On
February 22, 2017, the Company announced that the FDA suspended indefinitely the deadline to submit supporting documentation related to the hearing
request in order to give the FDA additional time to retrieve documents requested by the Company.

Pain Management Products

Cocaine Topical® Solution (“C-Topical®”), a vertically integrated product, is produced and marketed under a preliminary new drug application (“PIND”) in
two different strengths and two different size containers. C-Topical® is utilized primarily for the anesthetization of the patient during ear, nose or throat
surgery, sinuplasty and in emergency rooms.

                                                                                                                  7




Source: LANNETT CO INC, 10-K, August 28, 2017                                                                                                                                   Powered by Morningstar® Document Research℠
The information contained herein may not be copied, adapted or distributed and is not warranted to be accurate, complete or timely. The user assumes all risks for any damages or losses arising from any use of this information,
except to the extent such damages or losses cannot be limited or excluded by applicable law. Past financial performance is no guarantee of future results.
                          Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 83 of 104

Table of Contents

The Company has completed a Phase III clinical trial and our Clinical Research Organization (“CRO”) is assembling the data for our New Drug Application
(“NDA”) for C-Topical® and continues to actively market the product utilizing a group of brand representatives in key market locations throughout the
United States.

Morphine Sulfate Oral Solution is produced and marketed in three different size containers. We manufacture this product at Cody Labs and are currently
finishing the manufacturing methods and capabilities to make the API. This drug is prescribed primarily for the management of pain in adults.

Oxycodone HCl Oral Solution (“Oxycodone”) was produced until August 20, 2012 and marketed until October 4, 2012 in two different size containers, at
which point, as a result of FDA enforcement actions against all market participants, the Company voluntarily exited the market. Prior to the enforcement
actions the Company had submitted an ANDA to the FDA and subsequently received approval and commenced shipping Oxycodone in September 2014.
This drug is prescribed primarily for the management and relief of moderate to moderately severe pain.

Other products in the pain management franchise include Hydromorphone HCl tablets, which we are vertically integrated, and Codeine Sulfate tablets.
Additionally, the Company added several pain management products through the Silarx acquisition. Net sales of pain management products totaled $26.1
million in fiscal year 2017.

Validated Pharmaceutical Capabilities

Lannett’s 31,000 square foot manufacturing facility sits on 3.5 acres of Company-owned land. In addition, we own a 63,000 square foot building residing on
3.0 acres of Company-owned land. This facility is located within one mile of our manufacturing facility. The facility houses our Quality Control (“QC”)
laboratories, packaging and research and development and has capacity for additional manufacturing space, if needed. We also own a 66,000 square foot
building on 7.3 acres of land, which is used for certain administrative functions, warehouse space and shipping. It also has capacity for additional
manufacturing space, if needed. All three of these buildings are located in Philadelphia, Pennsylvania.

The manufacturing facility of our wholly-owned subsidiary, Cody Labs, consists of an approximately 73,000 square foot facility located on 15.0 acres of land
in Cody, Wyoming. Cody Labs leases the facility from Cody LCI Realty, LLC (“Realty”), a variable interest entity (“VIE”) in which the Company had a 50%
ownership interest until November 30, 2016, when the Company acquired the remaining 50% interest.

The Silarx manufacturing facility consists of an 110,000 square foot facility located in Carmel, New York and sits on 25.8 acres of land. The facility
currently houses manufacturing, packaging, research and development and has capacity for additional manufacturing space, if needed.

In November 2015, we completed the acquisition of KUPI. KUPI’s 432,000 square foot Seymour, Indiana facility contains approximately 107,000 square feet
of manufacturing space as well as a leased 116,000 square foot temperature/humidity controlled storage warehouse. Seymour has had satisfactory inspections
conducted by the FDA and EMA and similar regulatory authorities of Japan, Taiwan, Brazil, Korea and Turkey. Since 2008, KUPI has made significant
improvements to its facility and equipment. These improvements enabled the facility to increase production from approximately 1.2 billion doses in 2008 to
over 2.7 billion doses in 2014. KUPI also completed a 20,000 square foot expansion of the facility which increased capacity to 3.9 billion doses.

We have adopted many processes in support of regulations relating to cGMPs in the last several years and we believe we are operating our facilities in
substantial compliance with the FDA’s cGMP regulations. In designing our facilities, full attention was given to material flow, equipment and automation,
quality control and inspection. A granulator, an automatic film coating machine, high-speed tablet presses, blenders, encapsulators, fluid bed dryers, high
shear mixers, high-speed bottle filling and high potency or specialized manufacturing suites are a few examples of the sophisticated product development,
manufacturing and packaging equipment used in the production process. In addition, our Quality Control laboratory facilities are equipped with high
precision instruments, such as automated liquid chromatographs (“HPLC” and “UPLC”), gas chromatographs and laser particle size analyzers.

We continue to pursue “Quality by Design” for improving and maintaining quality control and quality assurance programs in our pharmaceutical
development and manufacturing facilities, which is outlined in the FDA report entitled, “Pharmaceutical Quality for the 21 st Century: A Risk-Based
Approach.” The FDA periodically inspects our production facilities to determine our compliance with the FDA’s manufacturing standards. Typically, after
completing its inspection, the FDA will issue a report, entitled a “Form 483,” containing observations arising from an inspection. The FDA’s observations
may be minor or severe in nature and the degree of severity is generally determined by the time necessary to remediate the cGMP violation, any
consequences to the consumer of the products and whether the observation is subject to a Warning Letter from the FDA. By strictly complying with cGMPs
and the various FDA guidelines, Good Laboratory Practices (“GLPs”), as well as adherence to our Standard Operating Procedures, we have never received a
cGMP Warning Letter in more than 70 years of business.

                                                                                                                  8




Source: LANNETT CO INC, 10-K, August 28, 2017                                                                                                                                   Powered by Morningstar® Document Research℠
The information contained herein may not be copied, adapted or distributed and is not warranted to be accurate, complete or timely. The user assumes all risks for any damages or losses arising from any use of this information,
except to the extent such damages or losses cannot be limited or excluded by applicable law. Past financial performance is no guarantee of future results.
                          Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 84 of 104

Table of Contents

Contractual Obligations

The following table represents annual contractual obligations as of June 30, 2017:

                                                                                                           Less than 1                                                                          More than 5
(In thousands)                                                                    Total                       year                       1-3 years                   3-5 years                    Years
Long-Term Debt                                                            $         982,991            $           60,117           $         134,005           $          257,714          $          531,155
Operating Lease Obligations                                                          10,717                         1,159                       2,160                        2,160                       5,238
Purchase Obligations                                                                 95,821                        72,571                      23,250                           —                           —
Interest on Obligations                                                             259,206                        60,608                     109,202                       77,881                      11,515
Total                                                                     $       1,348,735            $          194,455           $         268,617           $          337,755          $          547,908

Long-term debt and interest on obligations amounts above primarily relate to the Company’s Amended Senior Secured Credit Facility. Refer to Note 11
“Long-Term Debt” for additional information.

Interest on obligations was calculated based on interest rates in effect at June 30, 2017.

The purchase obligations above is primarily due to the JSP Distribution Agreement. If the minimum purchase requirement is not met, JSP has the right to
terminate the contract within 60 days of Lannett’s failure to meet the requirement. If JSP terminates the contract, Lannett does not pay any fee, but could lose
its exclusive distribution rights in the United States. If Lannett’s management believes that it is not in the Company’s best interest to fulfill the minimum
purchase requirements, it can also terminate the contract without any penalty. If either party were to terminate the purchase agreement, there would be a
significant impact on the financial position, results of operations and operating cash flows of the Company. See Note 21 “Material Contracts with Suppliers”
to our Consolidated Financial Statements for more information on the terms, conditions and financial impact of the JSP Distribution Agreement.

Operating lease obligations primarily relate to a 116,000 square foot leased warehouse in Seymour, Indiana as well as a 25 year lease with Forward Cody,
which commenced on April 2015.

Research and Development Arrangements

In the normal course of business, the Company has entered into certain research and development and other arrangements. As part of these arrangements, the
Company has agreed to certain contingent payments which generally become due and payable only upon the achievement of certain developmental,
regulatory, commercial and/or other milestones. In addition, under certain arrangements, we may be required to make royalty payments based on a
percentage of future sales, or other metric, for products currently in development in the event that the Company begins to market and sell the product. Due to
the inherent uncertainty related to these developmental, regulatory, commercial and/or other milestones, it is unclear if the Company will ever be required to
make such payments. As such, these contingencies are not reflected in the expected cash requirements for Contractual Obligations in the table above.

Prospects for the Future

Over the last several years, we have grown to be a formidable generic drug company. We have earned the respect of our customers by our continuous growth
in product offerings and our extraordinary service as a reliable supplier. The Company’s strong regulatory record and the ability to respond to our customers’
needs make our Company a desirable supplier. In 2016, we won the prestigious Diana Award for Best Generic Manufacturer from the Healthcare Distribution
Alliance.

The Company is strengthening and building momentum to grow within the generic pharmaceutical industry organically and through mergers and
acquisitions. The acquisitions of Silarx and KUPI demonstrates our ability to grow through M&A.

One initiative at the core of the Company’s long term strategy is our plan to vertically integrate our supply chain. Acquired in 2007, we continue leveraging
Cody Labs. In July 2008, the DEA granted Cody Labs a license to directly import concentrated poppy straw for extraction into opioid-based active
pharmaceutical ingredients (“APIs”) such as Morphine Base, Hydromorphone, Hydrocodone and Oxycodone, for use in various dosage forms for pain
management. The value of this license comes from the successful development of patentable processes. Cody Labs has filed and received numerous patents
using their expertise in API development and manufacture. Our technical skills allow the Company to perform in a market with high barriers to entry and
limited foreign and domestic competition.

Because of this vertical integration, the Company has direct control of those APIs manufactured by Cody. In this fashion we can avoid increased costs, add to
the Company’s overall margins and avoid supply chain interruptions associated with buying APIs from third-party manufacturers. The Company can also
leverage this vertical integration not only for direct supply of opioid-based APIs, but also for the manufacture of non-opioid-based controlled drugs such as
Cocaine HCl.

                                                                                                                 51




Source: LANNETT CO INC, 10-K, August 28, 2017                                                                                                                                   Powered by Morningstar® Document Research℠
The information contained herein may not be copied, adapted or distributed and is not warranted to be accurate, complete or timely. The user assumes all risks for any damages or losses arising from any use of this information,
except to the extent such damages or losses cannot be limited or excluded by applicable law. Past financial performance is no guarantee of future results.
                          Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 85 of 104

Table of Contents

In January 2017, the Company announced a $50 million expansion to our Cody Labs’ facilities.

The Company believes that demand for controlled substances and pain management drugs, having grown from $3 billion in 2005 to over $31 billion today,
will continue based upon the “Baby Boomer” demographics. By concentrating additional resources in the development of opioid-based APIs and dosage
forms, as well as drugs used to treat addiction, the Company is well-positioned to take advantage of this opportunity. The Company is currently vertically
integrated on three products, with several others in various stages of development.

One product that the Company manufactures is a brand drug for use in nasal surgery. Our C-Topical® Solution brand of cocaine hydrochloride involves the
successful patented synthetic process developed by Cody. This product is being manufactured and marketed under the product name C-Topical® Solution.
This product is an analgesic topical solution, with vasoconstriction as a side effect, for use primarily by ear, nose and throat physicians during surgical
procedures. This product represents the Company’s first foray into the brand market. Currently, we have completed the Phase III study and our CRO is
assembling the data that Lannett’s regulatory department will use to file our New Drug Application. As the Company continues to invest in and focus on
process and manufacturing optimization, Cody Labs will continue to be an important part of our future growth plan.

Selling brand versus generic products requires a dedicated sales force to detail and educate physicians on the product. The Company strongly believes that
C-Topical®, once FDA has granted approval, will be an important contributor to total revenue, with higher than average profit margins as a result of vertical
integration. The Company’s strategic goal is to continue investing in controlled substance product development. Revenues from manufactured products
derived from controlled substances carry higher-than-average gross margins.

In addition to focusing on the development and manufacture of opioid-based APIs and dosage forms, the Company has made a decision to develop products
which require a paragraph four (“P-IV”) certification when filing the ANDA. A P-IV certification is required when an ANDA is submitted for a product for
which the innovator’s patent has not yet expired. The certification must state whether the patent on the reference listed drug (“RLD”) is being challenged on
grounds of it being invalid, or if the patent is being circumvented. This path to product approval represents an opportunity for our Company, because we do
not have to wait until a particular patent expires to potentially enter the market. Secondly, if our Company is the first-to-file a P-IV certification on a product
and we successfully invalidate or circumvent the patent, the FDA may grant 180 days of market exclusivity. This allows us to be the sole competitor to the
brand currently on the market for six months unless the innovator company sells an AG. During this market exclusivity period, we could capture a significant
portion of the market from the brand company at reasonably higher prices than our older products.

The Company filed its first ANDA with a P-IV certification in Fiscal 2013. As of June 30, 2017, we have 9 paragraph IV certifications pending with the FDA.
Three of the P-IV certifications are currently being challenged. In response to our P-IV certification with respect to the Zomig® nasal spray product,
AstraZeneca AB, AstraZeneca UK Limited and Impax Laboratories, Inc. filed two patent infringement complaints against the Company in July 2014. In
response to our P-IV certification with respect to Thalomid®, Celgene Corporation and Children’s Medical Center Corporation filed a patent infringement
lawsuit against the Company in January 2015. In response to our P-IV certification with respect to Suprep®, Braintree Laboratories, Inc. filed a patent
infringement lawsuit against the Company in March 2017. Refer to Note 12 “Legal, Regulatory Matters and Contingencies” for further information on the
current status of the aforementioned P-IV challenges.

The Company has a business development group focused on mergers, acquisitions and other strategic alliances. The Company is party to supply and
development agreements with JSP, Summit Bioscience LLC, HEC Pharm Group, Pharma Pass II LLC and various other international and domestic
companies. The Company is currently in negotiations of similar agreements with other companies and is actively seeking additional strategic partnerships,
through which it will market and distribute products manufactured in-house or by third parties. The Company plans to continue evaluating potential merger
and acquisition opportunities as well as product acquisitions that are a strategic fit and accretive to the business.

After we closed upon the KUPI acquisition, we established a very aggressive integration plan. Our integration plans are moving swiftly and we will be
benefitting from the synergies created through integration.

The FDA inspected our overseas pharmacokinetic subsidiary Darmantest Laboratory as well as Firmplace, a joint-venture stability lab this fall. Both
Darmantest and Firmplace passed inspection. These operations may result in lower costs for stability and bioequivalency studies in the future.

                                                                                                                 52




Source: LANNETT CO INC, 10-K, August 28, 2017                                                                                                                                   Powered by Morningstar® Document Research℠
The information contained herein may not be copied, adapted or distributed and is not warranted to be accurate, complete or timely. The user assumes all risks for any damages or losses arising from any use of this information,
except to the extent such damages or losses cannot be limited or excluded by applicable law. Past financial performance is no guarantee of future results.
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 86 of 104




                       Exhibit 7
    Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 87 of 104




 MARKETED UNAPROVED DRUGS ─ OVERVIEW AND
        FDA ENFORCEMENT POLICIES




                                       by

                                 Kurt R. Karst
                       Hyman, Phelps & McNamara, P.C.
                     700 Thirteenth Street, N.W., Suite 1200
                           Washington, D.C. 20005
                          Telephone: (202) 737-7544
                           Facsimile: (202) 737-9329
                                krk@hpm.com




  Paper for presentation at Washington Information Source, Co. Expert Briefing:
“FDA’s Final Compliance Policy Guide for Marketed Unapproved Drugs ─ Is Agency
            Enforcement at a Crossroads, or Stuck in a Traffic Circle?”
                       Washington, D.C. ● August 10, 2006.
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 88 of 104
Washington Information Source, Co. Expert Briefing: “FDA’s Final Compliance Policy Guide for Marketed
Unapproved Drugs ─ Is Agency Enforcement at a Crossroads, or Stuck in a Traffic Circle?”
Washington, D.C. ● August 10, 2006                                                            Page 2




                                       INTRODUCTION

       This paper describes the Food and Drug Administration’s (“FDA’s”) regulations and
policies concerning the marketing of unapproved prescription drugs, summarizes drug
regulation under the Federal Food, Drug, and Cosmetic Act (“FDC Act”), describes the
different “categories” of drugs that are currently marketed in the United States (which have
been created as a result of several amendments to the FDC Act since 1938), and describes
FDA’s enforcement policies for prescription products categorized as unapproved drugs.

                                            SUMMARY

       Legally marketed drugs are those drugs marketed in accordance with an approved
New Drug Application (“NDA”) (and generic copies of such drugs marketed under an
approved Abbreviated NDA [“ANDA”]), and drugs that are exempt from the NDA
requirement. This latter category includes pre-1938 and pre-1962 “grandfathered” drugs,
drugs subject to an ongoing Drug Efficacy Study Implementation (“DESI”) proceeding,
prescription drugs Generally Recognized As Safe and Effective (“GRASE”), and drugs
marketed in accordance with a final or tentative Over-the-Counter (“OTC”) drug
monograph.

        Illegally marketed drugs subject to FDA enforcement action include drugs marketed
outside of an OTC drug final or tentative final monograph, drugs found to be effective
under DESI but for which an NDA or ANDA has not been submitted, drugs subject to a
completed DESI proceeding that found them to be not effective, drugs subject to the
Prescription Drug Wrap-Up, new unapproved drugs, and drugs that do not meet the
GRASE requirements or that differ in some respect from pre-1938 or pre-1962
“grandfathered” drugs. Although FDA estimates that there are several thousand such drugs
that are being marketed illegally, FDA has not taken enforcement action against many of
them by exercising its enforcement discretion. Nevertheless, FDA has articulated a risk-
based enforcement approach that has been and will continue to be the basis for enforcement
action.

                      DEFINITION OF “DRUG” AND “NEW DRUG”

       The FDC Act defines the term “drug” as:

       (A) articles recognized in the official United State Pharmacopeia, official
           Homeopathic Pharmacopeia of the United States, or official National
           Formulary, or any supplement to any of them; and
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 89 of 104
Washington Information Source, Co. Expert Briefing: “FDA’s Final Compliance Policy Guide for Marketed
Unapproved Drugs ─ Is Agency Enforcement at a Crossroads, or Stuck in a Traffic Circle?”
Washington, D.C. ● August 10, 2006                                                            Page 3




       (B) articles intended for use in the diagnosis, cure, mitigation, treatment, or
           prevention of disease in man or other animals; and

       (C) articles (other than food) intended to affect the structure or any function
           of the body of man or other animals; and

       (D) articles intended for use as a component of any articles specified in
           clause (A), (B), or (C)….1

       Thus, whether a product is a “drug” generally depends on its “intended use.”2

        A product that is a “new drug” within the meaning of FDC Act § 201(p) may not be
introduced into interstate commerce unless there is an approved marketing application (e.g.,
an NDA), or unless an exemption has been granted permitting the introduction of the drug
into interstate commerce (e.g., an effective Investigational New Drug Application).3
However, not all drugs are considered “new drugs” for which premarket approval is
required. A drug is not a “new drug” if: (1) it is GRASE under the conditions of use for
which it is labeled; and (2) it has been used “to a material extent or for a material time
under those conditions.”4

                   HISTORICAL DEVELOPMENT OF THE FDC ACT

       The 1938 Amendments. The original Federal Food and Drugs Act first brought
drug regulation under federal law in 1906 by prohibiting the sale of adulterated or
misbranded drugs. However, the statute did not require that drugs be approved by FDA in
order to be marketed. In 1938, Congress passed the FDC Act, which added the requirement
that “new drugs,” that is, drugs not Generally Recognized As Safe (“GRAS”), be approved

1
       FDC Act § 201(g)(1).
2
       See generally 21 C.F.R. § 201.128 (defining the meaning of “intended use”). Usually (but
       not always) FDA looks to the immediate label and the other labeling of a product to
       determine its “intended use.” Occasionally, however, FDA will look beyond the labels and
       labeling to determine the “intended use” of a product. On very unusual occasions, FDA
       may look to other sources to maintain that a particular product is “really” intended for use
       as a drug even though the product is promoted with, for example, cosmetic claims in its
       label, labeling, and advertising.
3
       FDC Act § 505(a).
4
       Id. at § 201(p).
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 90 of 104
Washington Information Source, Co. Expert Briefing: “FDA’s Final Compliance Policy Guide for Marketed
Unapproved Drugs ─ Is Agency Enforcement at a Crossroads, or Stuck in a Traffic Circle?”
Washington, D.C. ● August 10, 2006                                                            Page 4



for safety in an NDA. The active ingredients in many currently marketed drugs were first
introduced, at least in some form, before June 25, 1938 (the date on which the FDC Act
was enacted). Drugs on the market prior to that date are exempt from “new drug” status
under a “grandfather clause,” and therefore, are exempt from the requirement of submitting
an NDA, provided the drug contains the same chemical composition, indications, and other
conditions for use as the “grandfathered drug.”5

        If a drug obtained approval between 1938 and 1962, FDA generally permitted
Identical, Related, or Similar (“IRS”) drugs to the approved drug to be marketed without
independent approval. Many manufacturers also introduced drugs onto the market between
1938 and 1962 based on their own conclusion that the products were GRAS, and thus
exempt from the statutory “new drug” definition, or based on a formal opinion from FDA
that the products were not “new drugs.”

       The 1962 Drug Amendments and the Drug Efficacy Study Implementation
Program. In 1962, Congress amended the FDC Act to require that a “new drug” be
demonstrated to be effective, as well as safe, in order to obtain FDA approval.6 However,
under a “grandfather clause” included in the 1962 Drug Amendments, a drug is exempt
from the effectiveness requirement if its composition and labeling has not changed since
October 10, 1962 (the date on which the 1962 Drug Amendments were enacted), and if, on
the day before the 1962 Drug Amendments became effective, the drug was: (1) used or sold
commercially in the United States; (2) not a “new drug” as defined by the FDC Act at that
time; and (3) not covered by an effective application.7

       The 1962 Drug Amendments also required FDA to conduct a retrospective
evaluation of the effectiveness of the drug products approved as safe between June 25,
1938 and October 10, 1962. FDA engaged the National Academy of Science/National
Research Council (“NAS/NRC”) to make an initial evaluation of the effectiveness of over
3,400 products that had been approved based only on safety. The NAS/NRC conducted the
review, which was broken down into specific drug categories. The NAS/NRC submitted
the results of the review to FDA, which then reviewed and reevaluated the NAS/NRC
findings and published its own findings in the Federal Register.


5
       Id.
6
       See The Drug Amendments of 1962, Pub. L. No. 87-781, 76 Stat. 780 (1962) (“1962 Drug
       Amendments”).
7
       See id. at § 107(c)(4); see also USV Pharm. Corp. v. Weinberger, 412 U.S. 655, 662-66
       (1973).
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 91 of 104
Washington Information Source, Co. Expert Briefing: “FDA’s Final Compliance Policy Guide for Marketed
Unapproved Drugs ─ Is Agency Enforcement at a Crossroads, or Stuck in a Traffic Circle?”
Washington, D.C. ● August 10, 2006                                                            Page 5



       FDA’s administrative implementation of the NAS/NRC reports was called the DESI
program. DESI covered the products specifically reviewed by the NAS/NRC, as well as
the even larger number of IRS products that had entered the market without FDA approval.
If FDA’s final determination classified a drug as effective for its labeled indications, then
the Agency required sponsors of approved NDAs (referred to as “deemed approved”
NDAs) to supplement their applications for continued marketing of the drug, and sponsors
of IRS drugs to submit Abbreviated NDAs (“ANDAs”) seeking approval.8 If FDA’s final
determination classified a drug as ineffective, then, because DESI products were covered
by “deemed approved” NDAs, FDA was required to follow administrative hearing
procedures in the FDC Act and regulations to withdraw the NDA.

        Some currently marketed products are subject to completed DESI proceedings, but
nevertheless lack approved marketing applications. This includes a number of products
IRS to DESI products for which approval was withdrawn due to a lack of substantial
evidence of effectiveness. This group also includes a number of products IRS to those
DESI products for which the FDA made a final determination that the product is effective,
but ANDAs for the IRS products have not been submitted and approved as required under
the statute and FDA’s long-standing enforcement policy.9 FDA considers all of these
products to be unapproved and marketed illegally, but uses its enforcement discretion to
take enforcement action against firms marketing those products that the Agency believes
present a potential safety risk, lack evidence of effectiveness, or are deceptively
promoted.10

       Some products currently on the market are unapproved but are still undergoing DESI
reviews in which a final determination regarding efficacy has not yet been made. In
addition to the products specifically reviewed by the NAS/NRC (i.e., those products with
“deemed approved” NDAs), this group includes unapproved products IRS to those products
specifically reviewed.11 In many of these proceedings, FDA has made an initial
determination that the products lack substantial evidence of effectiveness, and the

8
       The ANDA procedures developed by FDA were created in 1970 and apply to pre-1962 IRS
       drugs. See 35 Fed. Reg. 6574 (Apr. 24, 1970). Conventional ANDAs were created in
       1984, when Congress, through the Hatch-Waxman Act, created FDC Act § 505(j).
9
       See 21 C.F.R. § 310.6.
10
       See FDA, Guidance for FDA Staff and Industry, Marketed Unapproved Drugs –
       Compliance Policy Guide, at 3 (June 2006) (“Unapproved Drugs Guidance”), available at
       http://www.fda.gov/cder/guidance/6911fnl.pdf. The appendix to this guidance document
       provides an excellent overview of DESI.
11
       See 21 C.F.R. § 310.6.
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 92 of 104
Washington Information Source, Co. Expert Briefing: “FDA’s Final Compliance Policy Guide for Marketed
Unapproved Drugs ─ Is Agency Enforcement at a Crossroads, or Stuck in a Traffic Circle?”
Washington, D.C. ● August 10, 2006                                                            Page 6



manufacturers have requested a hearing on that finding. Under a long-standing FDA
policy, products subject to an ongoing DESI proceeding may remain on the market during
the pendency of the proceeding.12

       Prescription Drug Wrap-Up. As discussed above, many drugs came onto the
market before 1962 without FDA approvals. Many of these products claimed to be
marketed prior to June 25, 1938 or IRS to such a drug, and therefore, there may be a
colorable claim to “grandfather” status.13 Drugs that did not have pre-1962 approvals or
were not IRS to drugs with pre-1962 approvals were not subject to DESI. For a period of
time, FDA allowed these drugs to remain on the market and allowed new unapproved
drugs that were IRS to these pre-1962 drugs to enter the market without approval.

        Due to a tragedy involving an unapproved Vitamin E intravenous injection (E-
FEROL), and in response to Congressional concern about the thousands of unapproved
drugs in the marketplace, in 1984 FDA assessed the pre-1962 non-DESI marketed drug
products. The program for addressing these marketed but unapproved drugs and certain
others like them became known as the “Prescription Drug Wrap-Up.”14 FDA believes that
most of the Prescription Drug Wrap-Up drugs first entered the market before 1938, at least
in some form. For the most part, FDA has evaluated neither the safety nor the effectiveness
of the drugs in the Prescription Drug Wrap-Up. However, according to FDA’s
interpretation, drugs that were subject to the Prescription Drug Wrap-Up are all marketed
illegally, unless a manufacturer of such a drug can establish that the drug is “grandfathered”
or otherwise not a “new drug.”

       New Unapproved Drugs. Some unapproved drugs were first marketed, or were
changed, after the 1962 Drug Amendments were enacted (i.e., drugs that were not covered
in the Prescription Drug Wrap-Up). Still other drugs are the subject of a formal “new drug”
finding (e.g., timed-release drugs, and parenteral drugs in plastic containers).15 FDA has
12
       See Unapproved Drugs Guidance at 8.
13
       FDA’s regulation specifying the content of a hearing request for a drug claimed to qualify
       for the pre-1938 “grandfather” clause suggests that FDA regards small changes in
       composition and labeling as relevant to such status. See 21 C.F.R. § 314.200(e)(2).
14
       The Prescription Drug Wrap-Up is also sometimes referred to as “DESI-2.” FDA’s
       Prescription Drug Wrap-Up list is over 1,500 pages long, and identifies approximately
       5,150 unapproved, marketed products. FDA claims that most of the drugs included in the
       list are pre-1938 and unapproved pre-1962 drugs (or drugs that are IRS to such a product),
       but has acknowledged that the list is incomplete and may also include post-1962
       unapproved drugs.
15
       See 21 C.F.R. § 310.502.
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 93 of 104
Washington Information Source, Co. Expert Briefing: “FDA’s Final Compliance Policy Guide for Marketed
Unapproved Drugs ─ Is Agency Enforcement at a Crossroads, or Stuck in a Traffic Circle?”
Washington, D.C. ● August 10, 2006                                                            Page 7



taken the position that drugs in this category are all marketed illegally and are subject to
enforcement action, unless covered by an approved marketing application.16

       Scope of the “Grandfather Clauses” and the GRASE Exemption. The 1938 and
1962 “grandfather clauses” in the FDC Act have been construed very narrowly by FDA and
the courts. FDA believes that there are few, if any, marketed drugs that are actually entitled
to “grandfather” status, because the drugs currently on the market likely differ from the
previous versions in some respect, such as formulation, dosage form, strength, method of
manufacture, route of administration, indications, or intended patient population. If a
company claims that its product is “grandfathered,” FDA considers it the firm’s burden to
prove that assertion.17 FDA has stated that it believes “it is not likely that any currently
marketed prescription drug product is grandfathered or is otherwise not a new drug,” but
recognizes that “it is at least theoretically possible” that such a product exists.18

       As discussed above, a product may be determined to be GRASE and to have been
used “to a material extent or for a material time” for its labeled conditions.19 Such products
are not “new drugs,” and thus may be marketed legally without an approved NDA. As with
the pre-1938 and pre-1962 “grandfather clauses,” this exemption has been construed very
narrowly by FDA and the courts.20

       Over-the-Counter Drugs. OTC drugs were originally included in DESI, but FDA
eventually concluded that this was not an efficient use of resources. In 1972, FDA
implemented a process (i.e., the OTC Drug Review) of reviewing OTC drugs through
rulemaking by therapeutic classes (e.g., antacids, antiperspirants, cold remedies). The OTC
Drug Review is intended to result in the publication of a final monograph for each
therapeutic class. The monographs set forth the permissible claims, labeling, and active
ingredients for OTC drugs in each class.21 Drugs that are marketed in accordance with a
final monograph are considered to be GRASE and do not require FDA approval of a

16
       See Unapproved Drugs Guidance at 11.
17
       See 21 C.F.R. § 314.200(e)(5).
18
       Unapproved Drugs Guidance at 11 (italics in original).
19
       FDC Act § 201(p).
20
       See e.g., Weinberger v. Hynson, Westcott & Dunning, Inc., 412 U.S. 609 (1973); see also
       FDA Response, Docket No. 97N-0314 (April 26, 2001), available at
       http://www.fda.gov/ohrms/dockets/dockets/97n0314/pdn0002.pdf (finding that
       SYNTHROID -a levothyroxine sodium product- was not GRASE).
21
       See e.g., 21 C.F.R. Part 333.
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 94 of 104
Washington Information Source, Co. Expert Briefing: “FDA’s Final Compliance Policy Guide for Marketed
Unapproved Drugs ─ Is Agency Enforcement at a Crossroads, or Stuck in a Traffic Circle?”
Washington, D.C. ● August 10, 2006                                                            Page 8



marketing application, because GRASE substances are exempt from the statutory definition
of a “new drug.”

       Final monographs have been published for the majority of OTC drugs. Tentative
final monographs have been issued for virtually all the remaining categories of OTC drugs.
FDA has also finalized a number of “negative monographs” that list therapeutic categories
in which no OTC drugs can be marketed without approval through an NDA.22 FDA has
also promulgated a list of active ingredients that cannot be used in certain unapproved OTC
drugs because there are inadequate data to establish that they are GRASE.

      FDA has taken the position that OTC drugs covered by ongoing OTC monograph
proceedings may remain on the market, subject to current enforcement policies.23 FDA has
extended these policies to products sold as prescription drugs with ingredients under the
OTC Drug Review, deferring action until the monograph is final.24 OTC drugs that require
approval because their ingredients or claims are not within the scope of the OTC Drug
Review, or are not allowed under a final monograph or another final rule, are illegally
marketed unless they are the subject of an approved marketing application.

                       FDA’S ENFORCEMENT PRIORITIES

       FDA has estimated that “in the United States today, perhaps as many as several
thousand drug products are marketed illegally without required FDA approval.”25 Despite
the fact that many drugs are on the market without the appropriate FDA approval, the
Agency has stated that it will follow a risk-based approach with regard to enforcement
against such unapproved drug products. Under this approach, FDA gives higher priority to
enforcement action against unapproved drugs in the following categories:

       (1) Drugs with potential safety risks;


22
       See e.g., id. at § 310.530 (topically applied hormones).
23
       See CPG Manual, Sec. 450.200 –General Provisions and Administrative Procedures for
       Recognition as Safe and Effective (CPG 7132b.15), available at
       http://www.fda.gov/ora/compliance_ref/cpg/cpgdrg/cpg450-200.html; CPG Manual
       Sec. 450.300 – General Provisions and Administrative Procedures for Recognition for
       Marketing Combination Products (CPG 7132b.16), available at
       http://www.fda.gov/ora/compliance_ref/cpg/cpgdrg/cpg450-300.html.
24
       See 21 C.F.R. § 330.13.
25
       Unapproved Drugs Guidance at 2.
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 95 of 104
Washington Information Source, Co. Expert Briefing: “FDA’s Final Compliance Policy Guide for Marketed
Unapproved Drugs ─ Is Agency Enforcement at a Crossroads, or Stuck in a Traffic Circle?”
Washington, D.C. ● August 10, 2006                                                            Page 9



       (2) Drugs that lack evidence of effectiveness;

       (3) Drugs that present a “health fraud;”26

       (4) Drugs that present direct challenges to the “new drug” approval and OTC drug
           monograph systems;

       (5) Unapproved “new drugs” that are also violative of the FDC Act in other ways
           (e.g., Current Good Manufacturing Practice [“CGMP”] regulation violations);
           and

       (6) Drugs that are reformulated to evade an FDA enforcement action (e.g., when a
           firm, in anticipation of FDA enforcement action, changes its unapproved drug
           product by, for example, adding an active ingredient, in an attempt to evade such
           enforcement action).27

      There are several examples of recent FDA enforcement action against firms
marketing unapproved drugs that fall into some of these categories.28

        FDA’s action that led to the decision in United States v. Sage Pharma., Inc., 210
F.3d 475 (5th Cir. 2000), is precedent of the Agency adding unapproved “new drug”
charges after finding other FDC Act violations. In Sage, the United States Court of
Appeals for the Fifth Circuit agreed that FDA was permitted “to address the unapproved
status of a particular drug outside the established priorities in the same enforcement
proceeding as other violations of the [FDC Act.].”29 Sage Pharmaceuticals’ CGMP

26
       Id. at 3. FDA defines health fraud to mean “[t]he deceptive promotion, advertisement,
       distribution or sale of articles . . . that are represented as being effective to diagnose,
       prevent, cure, treat, or mitigate disease (or other conditions), or provide a beneficial effect
       on health, but which have not been scientifically proven safe and effective for such
       purposes. Such practices may be deliberate, or done without adequate knowledge or
       understanding of the article.” Id. at 3 (quoting FDA Compliance Policy Guide § 120.500).
27
       Id. at 3-4.
28
       Examples of FDA enforcement action on unapproved drug, in addition to those discussed
       below, are described on FDA’s website at
       http://www.fda.gov/cder/drug/unapproved_drugs/enforcement.htm.
29
       210 F.3d at 479-80; see also United States v. Pharmakon Laboratory, Inc., Case No. 8:03-
       CV-1663-T-26MSS (M.D. Fl. July 25, 2005), available at
       http://www.fda.gov/cder/drug/unapproved_drugs/PharmakonJuly_25_order.pdf.
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 96 of 104
Washington Information Source, Co. Expert Briefing: “FDA’s Final Compliance Policy Guide for Marketed
Unapproved Drugs ─ Is Agency Enforcement at a Crossroads, or Stuck in a Traffic Circle?”
Washington, D.C. ● August 10, 2006                                                            Page 10



violations led to the initiation of enforcement action to which a “new drug” charge was
added.

       FDA’s action on single-entity extended-release guaifenesin products is precedent of
the Agency taking immediate enforcement action against firms marketing unapproved
drugs once FDA approves an NDA for a similar product. In October 2002, FDA sent
Warning Letters to 66 firms that marketed unapproved single-ingredient extended-release
guaifenesin products claiming that the products were illegally marketed “new drugs.”30
FDA’s action was initiated after it approved an NDA for MUCINEX (extended-release
guaifenesin tablets) in July 2002. The approval of MUCINEX provided FDA with the
impetus to immediately enforce the FDC Act. The Agency’s Warning Letters noted the
permissible OTC monograph use of single-ingredient immediate-release guaifenesin, and
specifically cited 21 C.F.R. § 310.502(a)(14) (requiring approval of an NDA for timed-
release drugs) as a basis for claiming that the firms were marketing unapproved new drugs.

        Finally, in June 2006, FDA announced that the Agency plans to take enforcement
action against companies marketing unapproved drug products containing carbinoxamine
(either single-entity or combination products), because: “(1) Carbinoxamine is a drug with
potential safety risks . . .; and (2) the agency has approved an application to market a
carbinoxamine-containing product, and thus the continued marketing of unapproved
carbinoxamine products is a direct challenge to the drug approval process.”31 FDA’s
planned enforcement action was timed to coincide with the announcement of the
availability of the Agency’s Unapproved Drugs Guidance, and after the Agency had
approved two ANDAs in March and April 2003, submitted by Mikart, with an anticipated
supplement to these applications concerning the products’ use in children under two years
(due to safety concerns).

       FDA evaluates whether to initiate enforcement action on a case-by-case basis,
consistent with the Agency’s risk-based enforcement approach. FDA generally does not
intend to give special or advance notice that an unapproved drug may be subject to
enforcement action, unless such notice is necessary given specific circumstances, or
because notice would be appropriate to protect the public health. However, marketed
unapproved products that are subject to a completed DESI proceeding or a final OTC drug



30
       See e.g., FDA, Warning Letter to Allscripts Healthcare Solutions, (Oct. 11, 2002), available
       at http://www.fda.gov/cder/warn/2002/GuaifenesinLetters2.pdf.
31
       FDA, Notice; Carbinoxamine Products; Enforcement Action Dates, 71 Fed. Reg. 33,462,
       33,464 (June 9, 2006).
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 97 of 104
Washington Information Source, Co. Expert Briefing: “FDA’s Final Compliance Policy Guide for Marketed
Unapproved Drugs ─ Is Agency Enforcement at a Crossroads, or Stuck in a Traffic Circle?”
Washington, D.C. ● August 10, 2006                                                            Page 11



monograph proceeding are often given a grace period to bring their products into
compliance with the law.32

                                                 ###




32
       See Unapproved Drugs Guidance at 4-5.
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 98 of 104




                  EXHIBIT 8
                   Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 99 of 104

                                                                          J])    UD!JOIOS le:l!dOt
                                                                                l0\U01H30UOAH
                                                                                     lfllv:J03




                                                                      Lannett Company, Inc.
                                                                      Philadelphia, PA 19136


                                                               COCAINE HYDROCHLORIDE                   fi?
                                                                    Topical Solution ~
                                                                                  Rx only

                                                           NOT FOR INJECTION OR OPHTHALMIC USE.

                                                                          DESCRIPTION

Each mL contains:
Cocaine hydrochloride 40 mg or 100 mg As aqueous solution.
The topical solution contains the following inactive ingredients: citric acid, D&C Yellow No. 10, FD&C Green No. 3, sodium benzoate, and water.

NOTE (for Glass Bottle): External surface of unopened bottle may be sterilized by ethylene oxide only. Do not steam autoclave.
Cocaine hydrochloride USP is a crystalline, granular, or powder substance having a saline, slightly bitter taste that numbs tongue and lips. Cocaine hydrochloride
is a local anesthetic.

                                                                   CLINICAL PHARMACOLOGY

Cocaine blocks the initiation or conduction of the nerve impulse following local application, thereby effecting local anesthetic action. Cocaine is absorbed from all
sites of application, including mucous membranes and the gastrointestinal mucosa. Cocaine is degraded by plasma esterses, with the half-life in the plasma being
approximately one hour.

                                                                    INDICATIONS AND USAGE

Cocaine hydrochloride topical solution is indicated for the introduction of local (topical) anesthesia of accessible mucous membranes of the oral, laryngeal and
nasal cavities.

                                                                      CONTRAINDICATIONS

Cocaine hydrochloride is contraindicated in patients with a known history of hypersensitivity to the drug or to the components of the topical solution .

                                                                            WARNINGS

RESUSCITATIVE EQUIPMENT AND DRUGS SHOULD BE IMMEDIATELY AVAILABLE WHEN ANY LOCAL ANESTHETIC IS USED.
Carcinogenesis, Mutagenesis
Long-term studies to determine the carcinogenic and mutagenic potential of cocaine are not available.
Pregnancy
Teratogenic Effects-Pregnancy Category C: Animal reproduction studies have not been conducted with cocaine. It is also not known whether cocaine can cause
fetal harm when administered to a pregnant woman or can affect reproduction capacity. Cocaine should be given to a pregnant woman only if needed .

                                                                          PRECAUTIONS

The safety and effectiveness of cocaine hydrochloride topical solution depends on proper dosage, correct technique , adequate precautions, and readiness for
emergencies. Standard textbooks should be consulted for specific techniques and precautions for various anesthetic procedures.
The lowest dosage that results in effective anesthesia should be used to avoid high plasma levels and serious adverse effects. Debilitated, elderly patients, acutely
ill patients, and children should be given reduced doses commensurate with their age and physical status.
Cocaine hydrochloride topical solution should be used with caution in patients with severely traumatized mucosa and sepsis in the region of the proposed
application. Use with caution in persons with known drug sensitivities.

                                                                      ADVERSE REACTIONS

Adverse reactions may be due to high plasma levels as a result of excessive and rapid absorption of the drug. Reactions are systemic in nature and involve the
central nervous system and/or the cardiovascular system. A small number of reactions may result from hypersensitivity, idiosyncrasy or diminished tolerance on the
part of the patient.
CNS reactions are excitatory and/or depressant, and may be characterized by nervousness, restlessness and excitement. Tremors and eventually clonic-tonic con-
vulsions may result. Emesis may occur.Central stimulation is followed by depression, with death resulting from respiratory failure .
Small doses of cocaine slow the heart rate, but after moderate doses, the rate is increased due to central sympathetic stimulation.
Cocaine is pyrogenic, augmenting heat production in stimulating muscular activity and causing vasoconstriction which decreases heat loss. Cocaine is known to
interfere with the uptake of norepinephrine by adrenergic nerve terminals, producing sensitization to catecholamines, causing vasoconstriction and mydriasis.
Cocaine causes sloughing of the corneal epithelium, causing clouding , pitting , and occasionally ulceration of the cornea. The drug is not meant for ophthalmic use.

                                                                          OVERDOSAGE

The fatal dose of cocaine has been approximated at 1.2 g., although severe toxic effects have been reported from doses as low as 20 mg .
Symptoms- The symptoms of cocaine poisoning are referable to the CNS, namely the patient becomes excited, restless, garrulous, anxious and confused .
Enhanced reflexes, headache, rapid pulse , irregular respiration, chills , rise in body temperature, mydriasis, exophthalmos, nausea, vomiting and abdominal pain
are noticed. In severe overdoses, delirium, Cheyne-Stokes respiration , convulsions, unconsciousness, and death from respiratory arrest result. Acute poisoning by
cocaine is rapid in developing.
                   Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 100 of 104
Treatment- The specific treatment of acute cocaine poisoning is the intravenous administration of a short-acting barbiturate or diazepam . Artificial respiration may
be necessary. It is important to limit absorption of the drug . If entrance of the drug into circulation can be checked , and respiratory exchange maintained , the
prognosis is favorable since cocaine is eliminated fairly rapidly.

                                                                DOSAGE AND ADMINISTRATION

The dosage varies and depends upon the area to be anesthetized, vascularity of the tissues, individual tolerance , and the technique of anesthesia. The lowest
dosage needed to provide effective anesthesia should be administered. Dosages should be reduced for children and for elderly and debilitated patients. Cocaine
hydrochloride topical solution can be administered by means of cotton applicators or packs, instilled into a cavity, or as a spray.

                                                                         HOW SUPPLIED

4% Cocaine Hydrochloride Topical Solution, clear, blue-green solution.
NDC 0527-1728-74: Unit-of-Use Glass Bottle filled to contain 4 ml, one 4 ml bottle per carton .
NDC 0527-1728-73: Multi-Dose Bottle of 10 ml.


10% Cocaine Hydrochloride Topical Solution, clear, blue-green solution.
NDC 0527-1729-74: Unit-of-Use Glass Bottle filled to contain 4 ml, one 4 ml bottle per carton .
NDC 0527-1729-73: Multi-Dose Bottle of 10 ml.


DEA Order Form Required .

                                                              Store at 20° to 25°C (68° to 77"F) . [See
                                                               USP Controlled Room Temperature].

                                                                          Avoid freezing.

                                                                   Keep out of reach of children .
                                                                                                                                                  Rev. 03/08


                                                                           Manufactured
                                                                                By
                                                                      Cody Laboratories, Inc.
                                                                         Cody, WY 82414
                                                                                For
                                                                      Lannett Company, Inc.
                                                                      Philadelphia , PA 19136
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 101 of 104




                       Exhibit 9
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 102 of 104




s
                                                                     Contacts: Robert Jaffe/Evan Pondel
                                                                     PondelWilkinson Inc.
                                                                     (310) 279-5980

                      LANNETT ANNOUNCES LAUNCH OF TWO PRODUCTS

                 -- Company Enters Pain Management Market with Topical Anesthetic --

Philadelphia, PA – December 11, 2008 – Lannett Company, Inc. (AMEX:LCI), a manufacturer of
generic pharmaceuticals, today announced it has launched a certain topical anesthetic product used in a
variety of hospital and outpatient settings. Sales of the topical anesthetic product were $10 million in
2007, according to Wolters Kluwer.


The company also said it has launched Amantadine HCI brand equivalent to Symmetrel, a registered
trademark of Endo Pharmaceuticals, Inc., which is the first product resulting from its joint venture with
Banner Pharmacaps, Inc. Amantadine HCI is indicated for use as an anti-viral, anti-Parkinson and
treatment of drug induced extrapyramidal symptoms.


“The launch of the topical anesthetic product enables Lannett to enhance its visibility as a provider of
widely prescribed pain management products,” said Arthur Bedrosian, president and chief executive
officer of Lannett. “This is the fourth launch of a product that stems directly from our acquisition of
Cody Laboratories, an important milestone for the company as we plan on introducing other pain
management products.


“Additionally, our joint venture with Banner Pharmacaps allows our company to augment our product
offerings through a strategic alliance that we believe provides a competitive advantage,” Bedrosian said.


Lannett Company:
Lannett Company, founded in 1942, develops, manufactures, packages, markets and distributes generic
pharmaceutical products for a wide range of indications. For more information, visit Lannett Company’s
website at www.lannett.com.

This news release contains certain forward-looking statements, which express the current beliefs and expectations of
management. Such statements are based on current expectations and involve a number of known and unknown risks
and uncertainties that could cause Lannett’s future results, performance or achievements to differ significantly from
the results, performance or achievements expressed or implied by such forward-looking statements. Important
factors that could cause or contribute to such differences include Lannett’s ability to successfully introduce other
pain management products, successfully develop products, the impact of competition from brand name companies
that sell their own generic products or successfully extend the exclusivity period of their branded products, the
availability of product liability coverage in the current insurance market, the impact of pharmaceutical industry
regulation and pending legislation that could affect the pharmaceutical industry, the difficulty of predicting U.S.
Food and Drug Administration and other regulatory authority approvals, acceptance and demand for new
pharmaceutical products and new therapies, uncertainties regarding market acceptance of innovative products
newly launches, currently being sold or in development, the impact of restructuring of clients, reliance on strategic
     Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 103 of 104



alliances, exposure to product liability claims, dependence on patent and other protections for innovative products,
fluctuations in currency, exchange and interest rates, operating results and other factors that are discussed in
Lannett’s Form 10K for its fiscal year ended June 30, 2008 and its other filings with the U.S. Securities and
Exchange Commission. Forward looking statements speak only as of t he date on which they are made, and the
Company undertakes no obligation to update publicly or revise any forward-looking statement, whether as a result
of new information, future developments or otherwise.

                                                       # # #
Case 3:18-cv-07603-WHO Document 116-1 Filed 02/06/20 Page 104 of 104




                      Exhibit 10
              Filed Under Seal
